-

sa HD AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 1 of 95

McGREGOR W, SCOTT . - i = D

United States Attorney

QUINN HOCHHALTER

Assistant United States Attorney FEB 2 1 2020

501 I Street, Suite 10-100 CLERK, U.S. DISTRICT COURT

Sacramento, CA 95814 EASTERN DISTRICT OF CALIFORNIA |
Telephone: (916) 554-2700 "Y ee te

Facsimile: (916) 554-2900

Attormeys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE EXTRADITION MISC. NO. 2:2 Q- MJ - 0S 9 ——- CKD}.
OF
COMPLAINT FOR PROVISIONAL ARREST
JOHN (JEAN) PAUL HALLEUX WITH A VIEW TOWARDS EXTRADITION
A/K/A JACK JOSEPH RIVARD
A/K/A THOMAS CARL COY (18 US.C. § 3184)

A/K/A JOSEPH PAUL HALLEAUX
A/K/A JEAN PAUL HALLEUX

A/K/A JOHN PAUL JOSEPH HALLEUX
A/K/A J. RIVARD

 

 

 

 

I, the undersigned Assistant United States Attorney, being duly sworn, state on information and
belief that the following is true and correct:
1. In this matter, I represent the United States in fulfilling its treaty obligation to Canada.
2. There is an extradition treaty in force between the United States and Canada, the Treaty on
Extradition Between the United States of America and Canada, U.S.-Can., Dec. 3, 1971, 27 U.S.T. 983,
as amended by the Protocol Amending the Extradition Treaty with Canada, U.S.-Can., Jan. 11, 1988, S.
TREATY Doc. No. 101-17 (1990), and the Second Protocol Amending the Extradition Treaty with
Canada, U.S.-Can., Jan. 12, 2001, S. TREATY Doc. No. 107-11 (2002) (collectively, the “Treaty”).
3. Pursuant to the Treaty, the Government of Canada has submitted a formal request through
diplomatic channels for the extradition of John Paul Halleux (““HALLEUX”).

4. According to the information provided by the Government of Canada, HALLEUX was convicted

COMPLAINT FOR PROVISIONAL ARREST WITH
A VIEW TOWARDS EXTRADITION

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 2 of 95

in that country for Possession of Housebreaking Instruments, contrary to the Criminal Code of Canada
(the “CCC”) § 295(1), and Break and Enter with Intent, contrary to CCC § 306(1)(a).

5. These offenses were committed within the jurisdiction of Canada. Specifically, the underlying
facts and procedural history of the convictions, according to the Canadian government, are as follows:

a. On November 1, 1969, Ontario Provincial Police (“OPP”) discovered that the front door
and glass window to the Post Office and General Store in Tupperville, Ontario, had been damaged.
While investigating, an OPP officer encountered HALLEUX present in a vehicle in front of the Post
Office and General Store. The OPP officer searched HALLEUX and recovered two screw drivers,
one pair of vice grips, and a blue wool glove. Damage marks to the molding of the front door of the
building matched the tools recovered from HALLEUX.

b. On January 6, 1970, HALLEUX was convicted of Possession of Housebreaking
Instruments, in violation of section 295(1) of the CCC before the Criminal Court of Ontario in
Chatham, Ontario. The Court imposed a sentence of four years’ imprisonment in connection with
this offense but HALLEUX was subsequently paroled on November 24, 1971.

c. While still on parole related to his 1970 conviction in Ontario, HALLEUX was arrested
on March 27, 1972, in Fannystelle, Manitoba, in connection with a break-in. Royal Canadian
Mounted Police (“RCMP”) officers were called to the Steven’s Lumber Yard in Fennystelle in
response to a call that someone had broken into the building. Upon arriving at the scene, RCMP
officers witnessed an individual dive through a window of the office building. This individual was
later arrested outside of the building and identified himself as Jean Paul HALLEUX.

d. On April 10, 1972, HALLEUX was convicted of Break and Enter with Intent, contrary to
section 306(1)(a) of the CCC, by the Provincial Court of Manitoba. He was sentenced to two years’
imprisonment at the Stony Mountain Institution, a federal penitentiary located in Manitoba.

e. On September 1, 1973, HALLEUX escaped from the Stony Mountain Institution.

f. The remaining period to be served on HALLEUX’s sentence is 885 days of
imprisonment.

/i/
/I/

COMPLAINT FOR PROVISIONAL ARREST WITH
A VIEW TOWARDS EXTRADITION

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-mj-00039-CKD Document1 Filed 02/21/20 Page 3 of 95

g. On June 19, 2013, a Warrant of Apprehension and Recommitment to Custody in a
Penitentiary under section 11.1 of the Corrections and Conditional Release Act of Canada was
issued by Stony Mountain Institution. This warrant against HALLEUX remains outstanding.

6. The offenses of which HALLEUX were convicted are provided for in Article 2 of the Treaty.

7. HALLEUX may be found within the jurisdiction of this court. His last known address of record
was 5704 Mist Court, Orangevale, California, 95662.

8. Katherine C. Fennell, an Attorney-Adviser in the Office of the Legal Adviser of the U.S.
Department of State, has provided the U.S. Department of Justice with a declaration authenticating a
copy of the diplomatic note by which the request for extradition was made and a copy of the Treaty,
stating that the offenses for which extradition is requested are provided for by the Treaty, and
confirming that the documents supporting the request for extradition are properly certified by the
principal U.S. diplomatic or consular officer in Canada, in accordance with 18 U.S.C. § 3190, so as to
enable them to be received into evidence.

9. The declaration from the U.S. Department of State, with its attachments, including a copy of the
diplomatic note from Canada; a copy of the Treaty; and the certified documents submitted in support of
the request (marked collectively as Government’s Exhibit 1), are filed with this complaint and
incorporated by reference herein.

/I/

/I/

/I/

/I/

Hl

/I/

/I/

Il

/I/

/I/

/I/

COMPLAINT FOR PROVISIONAL ARREST WITH
A VIEW TOWARDS EXTRADITION

 
10
M1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-mj-00039-CKD Document1 Filed 02/21/20 Page 4 of 95

WHEREFORE, the undersigned requests that a warrant for the arrest of the aforenamed person
be issued in accordance with 18 U.S.C. § 3184 and the extradition treaty between the United States and
Canada, so that the fugitive may be arrested and brought before this Court to the end that the evidence of

criminality may be heard and considered.

 

 

Quinn Hochhalter
Assistant United States Attorney
Eastern District of California

v7

Sworn to before me and subscribed in my presence this 2 / day of February, 2020, at Sacramento,

California.

Carolyn K. Delaney (
United States Magistrate Judge

 

COMPLAINT FOR PROVISIONAL ARREST WITH
A VIEW TOWARDS EXTRADITION

 
Case 2:20-mj-00039-CKD Document1 Filed 02/21/20 Page 5 of 95
EXT - HALLEUX - 00001

DISTRICT OF COLUMBIA, ss:

DECLARATION OF KATHERINE C. FENNELL

1, Katherine C. Fennell, declare and say as follows:

1, Iam an Attorney-Adviser in the Office of the Legal Adviser, Department of State,
Washington, D.C. This office has responsibility for extradition requests within the Department
of State; and I am-charged with the extradition case of John (Jean) Paul Halleux, alias Jack
Joseph Rivard, alias Thomas Carl Coy, alias Joseph Paul Halleaux, J ean Paul Halleux, alias
John Paul Joseph Halleux, alias J. Rivard. I make the following statements based upon my
personal knowledge and upon information made available to me in the performance of my
official duties. -

2. The relevant and applicable treaty provisions in full force and effect between thé
United States and Canada are found in the Extradition Treaty between the United States of
America and Canada of December 3, 1971, which entered into force on March 22, 1976 (the
“1971 Treaty”), the Protocol Amending the Extradition Treaty with Canada of January 11, '
1988, which entered into force on November 26, 1991 (the “1988 Protocol”), and the Second
Protocol Amending the Extradition Treaty with Canada of January 12, 2001, which entered into
force on April 30, 2003 (the “2001 Protocol”) (collectively “The Treaty”). Copies of the Treaty
and the Protocols are attached to this declaration.

3. In. accordance with the provisions of the Treaty, the Canadian Embassy has submitted
Diplomatic Note No, 6381, dated October 19, 201 8, formally requesting the extradition of John
Paul Halleux, and supplement Diplomatic Note No. 7013, dated March 20, 2019. Copies of the
diplomatic notes are attached to this declaration.

4, In accordance with Article 17 of the 1971 Treaty, the Government of the United States
provides legal representation in its courts for Canada in its extradition requests, and Canada

provides legal representation in its courts for extradition requests made by the United States.
  

 

j-00039.CkKD—beenmentt Fret 6272t728-Page Sorgs
20011934-1 EXT - HALLEUX - 00002
4

United States of America

  
  
   
    

 

DEPARTMENT OF STATE

To all to whom these presents shall come, Greetings:

ify That Katherine C. Fennell, whose name is subscribed to the document hereunto annexed,
e time of subscribing the same Attorney Adviser, Office of the Legal Adviser, Department of
ited States of America, and that full faith and credit are due to her acts as such.

This certificate is not valid if it is remaved or altered in any way whatsoever

In testimony whereof, I, Michael R. Pompeo, Secretary of State ,
have hereunto caused the seal of the Department of State to be
affixed and-.my name subscribed by the Assistant Authentication
Officer, of the said Department, at the city of Washington, in the
District of Columbia, this tenth day of December, 2019.

 
  
   
     

suant to CIES
|8e 1789, | Stata.
7; 22USC 2655
i SC 1733 et. se
ULE 44 Federe

 

Assistant Authentication Officer,
Department of State

 

a] rey!

 

 

 

 
Case 2:20-mj-00039-CKD Document1 Filed 02/21/20 Page 7 of 95
EXT - HALLEUX - 00003

-2-

5. The offenses contained in Count I and Count II for which extradition is sought are
covered under Article 2 of the Treaty. The offense contained in Count III is not forwarded to
the court for consideration.

6. Documents submitted by the Government of Canada in support of its extradition
request were certified on October 19, 2018, by Michael Barkin, Chargé d’Affaires of the United
States. of America in Ottawa, in accordance with Title 18, United States Code, Section 3190,
and on March 19, 2019, by Kelly Craft, Ambassador of the United States of America in
Ottawa, in accordance with Title 18, United States Code, Section 3190. Mr. Barkin, at the time
of his certification, was the principal diplomatic officer of the United States in Canada, and
Ambassador Craft, at the time of her certification, was the principal diplomatic officer of the
- United States in-Canada.

I declare under the penalty of perjury that the foregoing is true and correct to the best of
my knowledge. °

Executed on December A 5 2019.

Voller C Foc
KATHERINE C. FENNELL

Attachments:

1. Copies of the Notes _
2. Copies of Treaty and Protocols _
 

  

EXT - HALLEUX - 00004

i

if Case 2:20- mrt -00039- CKD Document i Filed 02/21/20 Page 8 of 95

“Embassy. of Canada

 

Ambassade du Candda
Note No. 63 81

The Embassy of Canada presents its compliments to the Departmen of State and
has thé honour to request the extradition of John teas Paul Halleux ¢ a.k.a. y ack J oseph Rivard ~
a.k.a.-Thomas Carl Coy a.k.a. J oseph Paul Halleaux a.k.a. Jean Paul Halleuk aka, John. Paul

| Joseph Halleux aka] . Rivard, a Canadian citizen, born on ‘November ] 1, 1946. |

The subject i is described as being 17 Sem in height: weighs 68kgs; blue eyes and

gray hair. Photo graphs and fingerprints of the person sought a are © appended to the documents’ |

submitted in support of the extradition request.

i

Canada is seeking the’ extradition of John (J ean) 1 Paul Halleuk to serve the

remainder of a (885 days) sentence for:
. Possession of housebreaking instruments, ‘conttary. to section 296( 1) of the Criminal
Code of Canada; | | |

° Break and Enter with intent, contrary to section 306(1)(a) of the Criminal Code of

 

: Canada; - _ . .
® Driving while disqualified, contrary to section 238(3)(a) of the Criminal Code of Canada.

The offences listed above against Mr, Halleux are alleged to have obeured on November

| 1, 1969 in Tupperville, Ontario and on February 22, 1972 and, March 27, 1972 in

Fannystelle, Manitoba.

12

Canad

 
 

 

f 95
= 1. Filed 02/21/20 Page 9.0
£ Case 2: 20- mj-00039- CKD Pocument EXT - HALLEUX - 00005 ~

~ Warrant of Apprehension and: ‘Recommitment to Custody in a Penitentiary was .

issued on June 19, 2013 by Mike I. Pollmann, Institutional Head, Stony Mountain Iistitution,
Manitoba es |
| There is no statute of limitations i in respect of the © offences for which the person sought
stands charged. The offences are punishable by more than one-year i imprisonment.
| | John (Jean) Paul Halleux was arrested by US Law Enforcement i in Sacrambno, California.
. The Prosecuting Attorney i is Mihiri Perera, C Counsel, Department of Iasi Canada

Correctional Service’ Canada Legal Services

The Embassy of Canada avails itself of this opportunity to renew to the Department -

of State the assurances of its highest consideration,

WASHINGTON, D.C,

October 19, 2018

 

 
 

Case 2: 20- mj-00039- CKD Document 1 ‘Filed 02/21/20 Page 10 of 95
. EXT - HALLEUX - 00006.

 

‘Embassy of Cored S pope agsade du Canada.

3 ob;
19 APR ~ 3 Pit 85

 

Note No.79 13

The Embassy of Canada presents its compliments to the Department of
State and has the honourto to refer to. Diplomatic Note No. 6381 issued October 19,:2018
| . (attached) requesting the extradition of John (Jean) Paul Halleux a.k.a. Jack Joseph Rivard aka,
Thomas Carl Coy a.k.a. Joseph Paul Halleaux a.k.a. Jean Pau Halleux a.k.a. Jobn Paul Joseph
; Halieux a.k.a, J. Rivard, a 1 Canadian citizen, bor on November 11, 1946. ) |
By copy of this Diplomatic Note, the Embassy of Canada wishes to inform 1 the

Department of State that additional documents: are being submitted to the United States in

i

supplement to the original request:

_ The Embassy of Canada avails itself of this ‘opportunity to renew to the

Department of State the assurance of its highest consideration.

WASHINGTON, D.C.

 

March 20, 2019

| Canadit

 
. | .
RS 8220 O08 8-CKD—-Docuinien t-4-—-Filed 02/21/20 Page 11 of 95

EXT - HALLEUX = 00007

TREATIES AND GTHER INTERNATIONAL ACTS SERIES 8237 a ~~ Pr

EXTRADITION

Treaty Between the
Unrrep States OF AMERICA
and CANADA “

Signed at Washington December 3, 1971
and

Agreement Amending the Treaty

Effected by Exchange of Notes

Signed at Wachington June 28 and July 9, 1974
+

 
serena StS BakeromiH-90039-CkKE—Beeument t+ Filet 02/21/20 Page 12 of 95
EXT - HALLEUX - 00008

CANADA

Extradition

Treaty signed at Washington December 3, 1971;

And agreement amending the treaty

Effected by exchange of notes

Signed at Washington June 28 and July 9, 1974;

Ratification of the treaty, as amended, advised by the Senate of
the United States of America December I, 1975;

Ratified by the President of the United States of America De-
cember 12, 1975; ,

Ratified by Canada February 2, 1976;

Ratifications exchanged at Ottawa March 22, 1976;

Proclaimed by thé President of the United States of America
May 6, 1976; .

Entered into force March 22, 1976.

BY THE PRESIDENT OF THE Unrren STATES OF AMERICA
A PROCLAMATION

CONSIDERING THAT:

The Treaty on Extradition between the United States of America
and Canada was signed at Washington on December 3, 1971, as
amended by an exchange of notes on June 28 and July 9, 1974, the
original of which Treaty, as amended, is hereto annexed;

The Senate of the United States of America by its resolution of
December 1, 1975, two-thirds of the Senators present concurring
therein, gave its advice and consent to ratification of the Treaty,
as amended; .

The Treaty was ratified by the President of the United States of
America on December 12, 1975, in pursuance of the advice and
consent of the Senate, and has been duly ratified on the part of
Canada;

The respective instruments of ratification were exchanged at
Ottawa on March 22, 1976;

It is provided in Article 18 of the Treaty that the Treaty shall
enter into force upon the exchange of ratifications;

Now, THEREFORE, I, Gerald R. Ford, President of the United
States of America, proclaim and make public the Treaty, as amended,

(1) . TIAS 8237

 
t-t-—Filted 02/21/20 Page 13 of 95

EXT - HALLEUX - 00009

ie
a
*

2

to the end that it shall be observed and fulfilled with good faith on
and after March 22, 1976, by the United States of America and by
the citizens of the United States of America and all other persons , ’
subject to the jurisdiction thereof. .
“IN TESTIMONY WHEREOF, I have signed this proclametion and
caused the Seal of the United States of America to be affixed.
Done at the city of Washington this sixth day of May in the
year of our Lord one thousand nine hundred seventy-six
[seat] and of the Independence of ‘the United States of America
the two hundredth.

Grratp R. Forp

By the President:
JoserH Joun Sisco
Acting Secretary of State .

 

TAS 8237
--Fited-02/21/20 Page 14 of 95

EXT - HALLEUX - 00010

 

TREATY ON EXTRADITION BETWEEN
THE UNITED STATES OF AMERICA
AND CANADA

The Uniteg States of America and Canada, Gesiring to maxe
more effective the cooperation of the two countries in’ the
repression of crime by making provision for the reciprocal

extradGition of offenders, agree as follows:

TIAS 8237

 

 
ener Sra O-HH-00039-CK D—_Decument4 Filed 02/21/20 Page 15 of 95

EXT - HALLEUX - 00011

ARTICLE

Contructing Party agrees to extradite to the other, in

 

the circumstances and subject to the conditions described in this
Treaty, persons found in its territory who have been charged with,
or convicted of, any of the offenses coveced by Article 2 of this
Treaty committed within the territory of the other, or outside
thereof under the conditions specified in Article 3({3) of this

Treaty.

ARTICLE 2

(1) Persons shall be delivered up according to the provisions
of this Treaty for any of the offenses listed in the Schedule
annexeé to this Treaty, which is an integral part of this Treaty,
provided these offenses are punishable by the laws of both
Contracting Parties by a term of imprisonment exceeding one year.

‘(2) Extradition shail also be granted for attempts to
commit, ox conspiracy to commit or being a party to any of the
effenses listed in the annexed Schedule,

(3) Extradition shall also be granted for any offense against
a federal law of the United States in which one of the offenses
listed in the annexed Schedule, or made extraditable by paragraph (2)
of this Article, is a substantial element, even if transporting, .
transportation, the use of the mails or interstate facilities are

aiso eiements of the specific offense.

ARTICLE 3
(1) For the purpose of this Treaty the territory of a
Contracting Party shall include ali territory under the

jurisdiction of that Contracting Party, including air space

 

TIAS 8237

 
peremataeniasiciamtniaiiinneacincknmbconment+—ried-02/21/26-—Page 16 of 95

EXT - HALLEUX - 00012

5

   

territorial waters and vessels and aircraft reqistered in

thet Contracting Party or aircraft leased without crew to a léssee

ond

 

<

sno has his princioal place of business, OF- if the lessee has

no such place of business, his permanent residence in, t
Contracting Party if any such aircraft is in flight, or if any

such vessel is on the high seas when the offense is committed.
x

For the purposes cf this Treaty an aircraft shall be considered
in £light from the moment when power is applied for the purpose
‘o£ the take-off until the moment when the landing run ends.

(2) In a case when offense 23 of the annexed Schedule is
committed on board an aircraft at any time from the moment when

ail its external doors are closed following embarkation until

fu

the moment when any such door is opened,for Gisembarxetion, such
offense ané any other offense covered by Article 2 committed
against passengers or crew of that aircraft in connection with
such offense shall be considered to have been committed within
the territory of a Contracting Party if the aircraft was
registered in that Contrecting Party, if the aircraft janéec in
tne territory of that Contracting Party with the alleged offender
still on board, or if the aircraft was leased without crew to a
lessee who has his principal place of business, or, if the lessee
has no such place of business, his permanent residence in that
Contracting Party.
(3) When the offense for which extradition has been requested

has been committed outside the territory of the requesting State,

he executive or other appropriate authority of the requested

State shall have the power to grant the extradition if the laws

n

the requested State provide for jurisdiction over such an

rh

CG

offense committed in similar Circumstances.

TIAS 8237

 
Case2.20-mj-00039-CKD—Documentt-- Filed 02/21/20 Page 17 of 95

 

EXT - HALLEUX - 00013

a *

ARTICLE 4
(i} Excra@ition shall not be grantee in any of the
following circumstances:
(i) When the person whose surrender is sought is being

proceeded against, or has been tried and dischargeé or punished

Re

nm tne territory of the requested State for the offense for which
his extradition is requested,

(ii) When the prosecution for the oifense nas become barred
by lapse of time according to the laws of the requesting State.

(iii) When the offense in respect of which extradition is
requested is of a political character, or,the person whose
extradition is requested proves that the extradition request
has been made for the purpose of trying or punishing him for an
offense of the above-mentioned character. If any question arises
aS to whether a case comes within the provisions of this
subparagraph, the authorities of the Government on which the
requisition is made shail decide.

(2) The provisions of subparagraph (Bii) of paragraph (1)
of this Article shall not be applicable to the following:

{i1) A kidnapping, murder er other assauit against the life
ox physical integrity of a person to whom a Contracting Party has
the duty according to international law to give special protection,
ox any attempt to commit such an offense with respect to any such
person. ,

{ii) When offense 23 of the annexed Schedule, ox an attempt
to commit, or a conspiracy to commit, or being a party to the
commission of that offense, has been committed on board an aircraft
*

engaged in commercial services carrying passengers.

TIAS 8237

 
Case 2:20-mj-00039-CKDDecument 1 Filed 02/21/20 Page 18 of 95

EXT - HALLEUX - 00014

ARTICLE 5
IZ a request for extradition is made under this Treaty for
a person who at the time of such request, or at the time of the
commission of the offense for which extradition is sought, is
under the age of eighteen years and is considered by the
requested State to be one of its residents, the requested State,
upon a cetermination that extradition would disrupt the social
readjustment and rehabilitation of that person, may recommend
to the requesting State that the request for extradition be
withdrawn, specifying the reasons tnerefor.
*
ARTICLE 6
When the offense for which extradition is requested is
punishable by death under the laws of the requesting State and
the laws of the requested State do not permit such punishment
for that offense, extradition may be refused unless the requesting
State provides such assurances as the requested State considers
sufficient that the death penalty shall not be imposed, or, if

imposeé, shall not be executed.

ARTICLE 7
When the person whose extradition is requested is being
proceeded against or is serving a-sentence in the territory of
the requested State for an offense other than that for which
extradition has been requested, his surrender may be deferred
until the conclusion of the proceedings and the full execution

of any punishment he may be or may have been awarded.

TYAS 8237

 
 

Cc . _ i- . .
ase.2-20.mj.00039.CKD__Decument 1 —Filed-02/21/20.. Page 19 of 95
EXT - HALLEUX - 00015

ARTICLE 8
The Getermination that extradition should or should not be
granted shall be made in accordance with the law of the requested
State and the person whose extradition is sought shall have the

right to use all remedies and recourses provided by such law.

ARTICLE 9

(1} The request for extradition shall be made through the
diplomatic channel. ,

(2) The request Shall be accompanied by a description of the
person sought, a statement of the fact? of the case, the text of
the laws of the requesting State describing the offense and
prescribing the punishment for the offense, and a statement of the
law relating to the limitation of the legal proceedings.

(3} When the request relates to a person who has not‘yet
peen convicted, it must aiso be accompanied by a warrant of
arrest issued by a judge or other judicial officer of the
requesting State and by such evidence as, according to the iaws
of the requested State, would justify his arrest and committal
for trial if the offense had been committed there, including
evidence proving the person requested is the person to whom the
warrant of arrest refers.

(4) When the request relates to a person already convicted,
it must be accompanied by tne judgment of conviction and sentence
passed against him in the territory of the requesting State, by
a statement showing how much of the sentence has not been served,

and by evidence proving that the person requested is. the person
, .

to whom the sentence refers. :

TIAS: 8237

 
amateuntunnennesnlenacniimtendenniaa2 Ql Da Docuinenttl—Filed02/21/20Page 20 of 95

EXT - HALLEUX - 00016

ARTICLE 10
(1) Sxtradition shali be granted only if the evidence be
found sufficient, according to the laws of the place where the
person sought shell be found, either to justify nis committal
for trial if the offense of which he is accused hac been committed
4a its terratory or to prove that he is the identical person —
convicted by the courts of the requesting State. .
{2} The documentary evidence in support of a request for
extradition or copies of these documents shall be admitted in
evicence in the examination of the request for extradition when,

a
n the case of a request emanating from Canada, they are

pe

authenticated by an officer of tne Department of Justice of

Canaca and are certified hy the principal diplomatic or consular
officer of the United States in Canada, or when, in the case of

a reguest emanating from the United States, they are authenticated
by an officer of the Department of State of the United States and
are certified by the principal diplomatic or consular officer of:

Canada in the United States.

ARTICLE 11

{1) In case of urgency a Contracting Party may apply for

the provisional arrest of the person sought pending the presentation
of the request for extradition through the diplomatic channel.

such appiication shall contain a description ef the person sou ne,

an indication of intention to request the extradition of the verson
sought and a statement of the existence of a warrant of arrest

or 4 judgment of conviction against that person, and such further
information, if any, as would be necessary to justify the issue of

= warrant of arrest had the offense been committed, or the person

a

sought been convicted, in the territory of the requested State.

“TIAS 8237

 
Case_2:20-mj-00039-CKD. Document 1.. Filed 02/21/20 Page 21 of 95
EXT - HALLEUX - 00017

10 bs <
(2) On receipt of such an application the requested State
shal] take the necessary steps to secure the arrest of the person
claimed.
(3) A person arrested shal] be set at liberty upon rhe
expiration of forty~five days from the date of his arrest
pursuant to such application if a request for his extradition
accompanied by the documents specified in Article 9 shall not
nave been received. This stipulation shall not prevent the
institution of proceedings with a view to extraditing the person

sought if the request is subsequently received.

ARTICLE 12 e
; (1) A person extradited under the present Treaty snall
not be detained, tried or punished in the territory of the
requesting State for an offense other than that for which
extradition has been granted nor be extradited by that State
to a third State unless:
(i) He has left the territory of the requesting State
after nis extradition and has voluntarily returned to it;
(ii) He has not left the territory of the requesting
State within thirty days after being free to do so; or
(iii) The requested State has consented to his detention,
trial, punishment for an offense other than that for which
extradition was qranted or to his extradition to a third State,
provided such other offense is covered by Article 2.
(2) The foregoing shall not apply to offenses committed

after the extradition.

TIAS 8237

 
enna AS mond et HH-DO039-CKD_—Deacument4i—Filed-02/21/20 Page 22 of 95

EXT - HALLEUX - 00018

ARTICLE -13

(1) A requested State upon receiving two or more requests
for the extradition of the same person either for the same
offense, or for different offenses, shall determine to which of
the reguesting States it will extradite the person sought.

(2) Among the matters which the requested State may take
into consideration are the possibility of a later extradition
between the requesting States, the seriousness of each offense,
the place where the offense was committed, the dates upon which
the requests were received and the previsions of any extradition
agreements between the requested State and the other requesting

State or States.

ARTICLE 14

(1) The requested State shall promptly communicate to the
reyuesting State through the diplomatic channel the decision on
the request for extradition. ,

(2) Ifa warrant or order for the extradition of a person
sought has been issued by the competent authority and he is not
removed from the territory of the requested State within such
time as may be prescribed by the laws of that State, he may be
set at liberty and the requested State may subsequently refuse

to extradite that person for the same offense. —

ARTICLE 15
{i) “t0 the extent permitted under the law of the requested
State and subject to the xights of third parties, which shall be
duly respected, all articles acquired as a result of the offense
.Or which may be required as evidence shall, if found, be surrendered

to the requesting State if extradition is granted.

TLAS 8237

 
enamel ea See H-OOOS9-CKp—Decument+—Filed-82/21/20 Page 23 of 95

EXT - HALLEUX - 00019

12

(2) Subject to the qualifications of paragraph (1) of this
Article, the above-mentioned articles shall be returned to the
requesting State even if the extradition, having been agreed to,
cannot be carried ont owing to the death or escape of the person

sought.

ARTICLE 16
(1) The right to transport through the ‘territory of one of
the Contracting Parties a person surrendered to the other
Contracting Party by a third State shall be granted on request
made through the diplomatic channel, provided that conditions
are present which would warrant extradition of such person by the
State of transit and reasons of public order are not opposed to

the transit.

(2) The Party to which the person has been extradited shall
reimburse the Party through whose territory such person is
transported for any expenses incurred by the latter in connection

with such transportation,

ARTICLE 17
(1) Expenses related to the transportation of the person
sought to the requesting State shall be paid by the requesting
State, The appropriate legal officers of the State in which the
extradition proceedings take place shall, by all legal means
within their power, assist the requesting State before the

respective judges and magistrates.

TIAS 8287

 
Case..2220-11-00039.CKD Document 1_Filed-02/24/20 Page 24 of 95

EXT - HALLEUX - 00020

13

(2) No pecuniary claim, arising out of the arrest, Cetention,
examination and surrender of persons sought under the terms af
this Treaty, shall be made by the requested State against. the

requesting State.

ARTICLE 18

(1) This Treaty shall be ratified and the instruments of
ratification shall be exchanged at Ottawa as soon as possible,

(2) This Treaty shall terminate and replace any extradition
agreements and provisions on extradition in any other agreement
in force between the United States and Canada; except that the
crimes listed in such agreements and committed prior to entry
into force of this Treaty shall be sukject to extradition pursuant
to the provisions of such agreements.

(3) This Treaty shall enter into force upon the exchange
of ratificationst Jre may be terminated by either Contracting
Party giving notice of termination to the other Contracting Party
at any time and the termination shall be effective six months

after the date of receipt of such notice.

 

1 Mar. 22, 1976.

TIAS 8237

 
Case.2-20-mj.00039-CkKDDocument1—Filed 02/21/20 Page 25 of 95
EXT - HALLEUX - 00021

14

IN WITNESS WHEREOF the undersigned, being duly authorized
thereto by their respective Governments, have signed this

Treaty.

DONE in duplicate, in the English and French languages,
‘each language version being equally authentic, at Washington

this third day of December, one thousand nine hundred seventy

one,

POR THE UNITED STATES OF AMERICA:

FOR CANADA:

[hetieeh hag”

 

1 William P. Rogers
* Mitchell Sharp

“TYAS 8237

 
a

Case_2:20-mj-00039-CKD. Document1—Filed-02/21/20 Page 26 of 95
EXT - HALLEUX - 00022

15
& + *
SCHEDULE

Ll. Murder; assault with intent to commit murder.

2. Manslaughter.

3. wounding; maiming; or assault occasioning hodily harm.

4. Unlawful throwing or application of any corrosive substances
at or upon the person of another.

Ss. Rape; indecent assault,

6. Unlawful sexual acts with or upon children under the age
specified by the laws of both the requesting and requested
States.

7. Willful nonsupport or willful afandonment of a minor when
such minor is or is likely to be injured or his life is or
is likely to be endangered.

8. Kidnapping; child stealing; abduction; false imprisonment.

9. Robbery; assault with intent to steal,

10. Burglary; housebreaking.

ll. Larceny, theft or embezzlement.

12, Obtaining property, money or valuable securities by false

' pretenses or by threat of force or by defrauding the public
or any person by deceit or falsehood or other fraudulent
means, whether such deceit or falsehood or any frauduient
means would or would not amount to a false pretense.

13. Bribery, including soliciting, offering and accepting.

14. Extortion.

TIAS 8237

78-798 O—76

 
Case 2-20.mj.00039.CKD-Decument 1—Filed-02/21/20 Page 27 of 95
EXT - HALLEUX - 00023

16

se
‘
*

15. Receiving any money, valuable securities or otser property
knowing the same to have been unlawfully obtained,

16. Fraud by a banker, agent, or by a Girector or officer of
any company.

17, Offenses against the laws relating to counterfeiting or
forgery.

18, Perjury in any proceeding whatsoever.

i9, Making a false affidavit or statutory declaration for any
extrajudicial purpose.

20. Arson.

21. Any act done with intent to endanger the safety of any
person travelling upon a railway, or in any aircraft or
vessel or other means of transportation.

22, Piracy, by statute or by law of nations; mutiny or revolt
on board a vessel against the authority of the captain or
commander of such vessel.

23, Any unlawful seizure or exercise of control of an aircraft,
by force or violence or threat of force or violence, or by
any other form of intimidation, on board such aircraft.

24. Willful injury to property.

25. Offenses against the bankruptcy laws.

26. Offenses against the laws relating to the traffic in,
production, manufacture, OF importation. of narcotic drugs,
Cannabis sativa L., hallucinogenic drugs, amphetamines,

barbiturates, cocaine and its derivatives.

TIAS 8237

 

 

 

 
peers anionddemieralO.20—~CkKD Dpecwmentt Fried 62/24/20 Page 28 of 95

EXT - HALLEUX - 00024

17

27. Use of the maiis or other means of communication ae
vonnection with schemes devised or intended to deceive
or defreud thy public or for the purpose of obtaining
money or property by false pretenses.

2é, Ofonses against federal iaws relating ro the sale ar
purchase of securities.

29. Making or having in possession any explosive substance
with intent to endanger life, or to cause severe damage

to property.

pe

30. Obstructing the course of justice in a judicia
proceeding, existing or proposed, by:

dissuading or attempting to dissuade a person by

o

threats, bribes, or other corrupt means from
giving evidence;

2) influencing or attempting to influence by threat,
bribes, or other corrupt means a person in his

conduct as a juror; or
c) accepting a bribe or other corrupt consideration

to abstain from giving evidence or to do or to

refrain from doing anything as a juror.

TIAS 8237

 
METAS BOOS AHeS— Hoc © teu UziZ1/20 Page 29 of 95

EXT - HALLEUX - 00025

35

{AMENDING AGREEMENT J

The Canadian Ambassador to the Secretary of State

Eanadion Embassy Ambassady dn Cannda

 

Washington, D.C. -

June 28, 1974

No. 126

Excellency,
I have the honour to refer to the Treaty on Extra-
dition between the Government of Canada and the Government
of the United States signed at Washington on December 3,
1971 and to subsequent discussions between representatives
of our two governments concerning the amendment of the said
Treaty,
Further to those discussions I now have the honour
to propose that the said Treaty be amended as follows:
(1) That Article 4(2)(3) of the Treaty shall
be amended to read: "A kidnapping, murder,
or other assault against the life or physical
integrity of a person to whom a Contracting
Party has the duty according to international
law to give special protection, or any attempt
or conspiracy to commit, or being a party to
The Honourable
Henry A. Kissinger,
Secretary of State,

Washington, D.C.
20520 :

TYAS 8237

 
UEERERSNNENNNNENNNNL inane eee OSes —F-He -O212T/26- Page 30 of 95

EXT - HALLEUX - 00026

36

the commission of, such an offence with
respect to any such person."
(2?) That clause 26 of the Schedule annexed to
the Treaty shall be amended to read:
"offences against the laws relating to
the traffic in, production, manufacture or
importation of drugs listed in schedule I
to the Single Convention on Narcotic Drugs
1
of March 30, 1961"dnd of Grugs listed in
Schedules 1, II and IIT to the Convention
en Psychotropic Gubstances of February 21,
1972." .
If this proposal mects with the approval of your
government, I have the further honovr to propose that
this Note, which is authentic in English and in French,
and your reply shall constitute an amendment to the Treaty
on Extradition between Canada and the United States referred
to above, which shail come into force on the date of the
entry into force of the said Treaty and which shall be con-
sidered an integral part of the said Treaty.
Accept, Excellency, the assurances of my highest
consideration.
Wp ery *
4M, Cadieux,
Ambassacor.

 

TYAS 6298; 18 UST 1559.

 

TIAS 8287

 
Case2. OIE HCE OETENN2O _Page 31 of 95

“EXT - HALLEUX - 00027

 

 

 

a —— 4.
a Seta _ SENATE . | oT
PROTOCOL AMENDING THE EXTRADITION TREATY |

WITH CANADA — ,
MESSAGE - od,
. FROM . .
THE PRESIDENT OF THE UNITED STATES
TRANSMITTING

THE PROTOCOL SIGNED AT OTTAWA ON JANUARY 11, 1988,
AMENDING THE TREATY ON EXTRADITION BETWEEN THE
UNITED STATES OF AMERICA AND CANADA, SIGNED AT WASH-
INGTON ON DECEMBER 3, 1971, AS AMENDED BY AN EXCHANGE |

OF NOTES ON JUNE 28 AND JULY 9, 1974

 

Apri 24, 1990.—Protocol was read the first time, and together with the
accompanying papers, referred. to the Committee on Foreign Relations
and ordered to be printed for the use of the Senate

U.S. GOVERNMENT PRINTING OFFICE
39-118 WASHINGTON = 1990

 

 

 

 
EXT - HALLEUX - 00028

LETTER OF TRANSMITTAL

Tre Wuire House, April 24, 1990.

To the Senate of the United States:

With a view to receiving the advice and consent of the Senate to
ratification, I transmit herewith the Protocol signed at Ottawa on
January 11, 1988, amending the Treaty on Extradition Between the
United States of America and Canada, signed at Washington on
December 8, 1971, as amended by an exchange of notes on June 28
and July 9, 1974. I transmit also, for the information of the Senate,
the report of the Department of State with respect to the protocol.

The protocol amends the Extradition Treaty Between the United |

) States and Canada, signed at Washington on December 3, 1971, as —
amended ,by an exchange of notes on June 28 and July 9, 1974, It
represents an important step in improving law enforcement .coop-
eration and combatting terrorism: by excluding from the scope of

_ the political offense exception serious offenses typically committed
by terrorists; e.g., murder, manslaughter, kidnapping, use of an ex-
plosive device capable of endangering life or causing grievous
bodily harm, and attempt or conspiracy to commit the foregoing of-
enses.,

The-protocol also will help to improve implementation of the cur-
rent extradition treaty in several other respects. Most significant,
the protocol substitutes a dual criminality clause for the current.
list of extraditable offenses, so that, inter alia, parental child ab-
duction and certain additional narcotics offenses will be covered by
the new treaty.

T recommend that the Senate give early and favorable consider-
ation to the protocol and give its advice and consent to ratification.

GEORGE Busu.

a (LD

 

 
EXT - HALLEUX - 00029

_ LETTER OF SUBMITTAL

DEPARTMENT oF STATE,
Washington, April 10, 1990.

’ The PRESIDENT, .
The White House. : :
THE PresipEnt: I have the honor to submit to you the Protocol
amending the 1971 Extradition Treaty Between the United States
_of America and Canada signed at Ottawa January 11, 1988. I rec- »
- ommend that the Protocol be transmitted to the Senate for advice
. _.... _.and consent to ratification.
~~ Fhe Protocol supplements and amends the’ Extradition Treaty
’ Between the United States and Canada, signed at Washington on De-
cember 8, 1971, as amended by an exchange of notes on June 28
and July 9, 1974 (27 U.S.T. 983; TIAS 8237). The Protocol would ex-
clude specified crimes of violence, typically committed by terrorists,
from the scope of the political offense exception to extradition. It
therefore represents an important step toward improving law en-
forcement cooperation and countering the threat of international
terrorism and other crimes of violence. In addition, the Protocol
will help improve the implementation of the current Treaty in sev-
eral other respects. Most significantly, the Protocol substitutes a
dual criminality clause for the current list of extraditable offenses,
so that, inter alia, parental child abduction and certain additional
narcotics offenses will be covered.
: Article 2 of the 1971 Extradition Treaty, as amended, which in-
} corporates a Schedule of extraditable offenses, has been replaced in
, its entirety. Pursuant to the current - Extradition Treaty, only
crimes that are listed in the Schedule are considered extraditable
offenses. As amended by Article I of the Protocol, Article 2 of the
1971 Treaty, as amended, adopts a dual criminality approach,
which emphasizes extradition based on underlying criminal con-
duct rather than for a particular offense. A dual criminality clause
permits extradition for any crime that is punishable in both coun-
tries by imprisonment or other detention for at least one year. In-
clusien of a dual criminality clause, therefore, obviates the need to
renegotiate or supplement the Treaty as offenses, such as comput-
er-related crimes or money laundering, become punishable under -
the laws of both states. :
Article I of the Protocol replaces Article 2 of the 1971 Treaty and .
provides that an offense is extraditable. notwithstanding that con- .
duct such as interstate transportation or use of the mails or of
other facilities affecting interstate or foreign commerce, required
. for the purpose of establishing jurisdiction, forms part of the of-
fense in the United States. This provision will allow the United
States ‘to request extradition for offenses including interstate and
foreign travel or transportation in aid Of racketeering eriterprises
q)

 
At+t—Filed. 02/21/20 Page 34 of 95
EXT - HALLEUX - 00030

(12 Oy

Case 2720-MI1]-006398-CKB—Beeume

2
even though the Canadian laws do not include analogous jurisdic-
tional elements for similar underlying criminal behavior. The new -
provision also stipulates that offenses that relate to taxation or rev- |
enue or that are of a “purely fiscal character” will be extraditable
offenses.

Article II of the Protocol is a technical amendment, deleting the
Schedule of extraditable offenses annexed to the 1971 Treaty, as _
amended, and incorporated by reference in Article 2.~

Article III of the Protocol deletes Article 3 of the 1971 Treaty, in
which a particularized definition of “territory,” which was neces-

- sary at that time to cover certain types of hijacking offenses, is no:
longer necessary, as both the United States and Canada are parties
to the Hague Convention for the Suppression of Unlawful Seizure
of Aircraft, done at The Hague December 16, 1970, and entered
into. force October 14, 1971, (Hijacking Convention) (22 U.S.T. 1641; -
TIAS 7192) and the Montreal Convention for the Suppression of
Unlawful Acts Against the Safety of Civil Aviation, done at Mon-
treal September 23, 1971, and entered into force January 26, 1973,
(Sabotage Convention) (24 U.S.T. 564; TLAS 7570).

Article 3(3) of the 1971 Treaty is amended to give the Executive
or other appropriate Authority the discretion to extradite fugitives
when the requesting state has jurisdiction over an offense in a situ-
ation where the laws of the requested state would not provide for
jurisdiction in similar circumstances.

Article IV of the Protocol replaces Article 4 of the 1971 Treaty,
and effectively limits the scope of.the political offense exception. It.
specifies certain crimes which shall not be regarded as political of-
fenses, including murder, manslaughter, malicious assault, kidnap-
ping, specified explosives offenses, and conspiracy or attempt to
commit any of the foregoing offenses. -

In addition, Article IV of the Protocol includes a provision that
excludes from the reach of the political offense exception any of-
fense for which both the United States and Canada have an inter-.
national treaty obligation to extradite the person or submit his
case for prosecution; e.g., aircraft hijacking pursuant to the Hijack-
ing Convention; aircraft sabotage pursuant to the Sabotage Conven-
tion; crimes against internationally protected persons, including
diplomats, under the Convention on the Prevention and Punish-
ment of Crimes against Internationally Protected Persons, includ- —
ing Diplomatic Agents, done at New York December 14; 1978 (28
US.T. 1975; TIAS 8532); and hostage taking pursuant to the Inter-
national Convention against the Taking of Hostages, done at New -
York on December 17, 1979. This exception will also extend to
crimes similarly defined in future muitilateral treaties. Oo

a Article V of the Protocol replaces Article 7 of-the 1971.Extradi-

- tion. Treaty, which allows the Requested State to -defer surrender of

a fugitive being proceeded against or serving a sentence in its terri--

tory until the conclusion. of the proceedings #nd the full execution .

of any punishment. Under the Protocol, the Requested. State has

the discretion to choose to extradite to the Requesting State a fugi-
tive who is serving a prison sentence in the Requested State before
the expiration of his sentence. This alternative of temporary sur- -
render is routinely included in our modern extradition treatiés.

 
oeeeeenemmsemmanenLS Sioned =00030-CKD Document 1 Filed 02/21/20..Page 35 of 95

EXT - HALLEUX - 00031

3

Article VI-of the Protocol replaces Article 11(3) of the current
Treaty to extend the period of provisional arrest in the Requested
State from forty-five days to sixty days, which is the time period
most commonly provided under U.S. extradition treaties. The ex-:
tension will allow prosecutors greater latitude in assembling extra,
dition packages and in making necessary adjustments or additions
to the documents. .

Article VII of the Protocol amends the 1971 Treaty by adding a
provision that establishes that, in cases where both states have ju-
risdiction to prosecute for an offense, the Executive Authority of
“the Requested State will consult with the Executive Authority of

the Requesting State and make a decision whether to extradite the
fugitive, or whether to submit the case to its competent authorities
for the purpose of prosecution, after considering all relevant fac-
tors.
Article VIII of the Protocol provides that its provisions shall -
apply to any offense committed, any request made or any person
found extraditable before or after the entry into force of the Proto-
col, but shall not apply to an offense committed before the Protocol
enters into force if the offense in question was not an offense under
the laws of both’ Contracting Parties at the time of its commission.

Article IX. of the Protocol sets forth the procedures for ratifica-
tion and entry into force. .

T enclose, for the information of the Senate, an exchange of let-
ters, dated January 11, 1988, which restates that the transborder
abduction of persons found in Canada to the United States of.
America by civilian agents of bail bonding companies, so-called
“bounty hunters,” is an extraditable offense under the 1971 Extra-
dition Treaty.

The Department of Justice joins the Department of State in fa-
voring transmission of this Protocol to the Senate at the earliest -

possible date.

Respectfully submitted,
James W. Baker III.

Enclosure: As stated.

THE SECRETARY OF STATE,
Washington, January 11, 1988.

Hon. Jor Cuark, P.C., M.P., 7

Secretary of State for External Affairs of Canada, Ottawa. |
Dear Mr. Mmister: I refer to the Protocol Amending the Treaty

on Extradition. between the United States and Canada we signed -

today and have the honor to address to you the following. —_
The United States and Canada recognize that the transborder ab-

duction of persons found in Canada to the United States of Amer- —

ica by civilian agents of bail bonding companies, so-called “bounty

hunters”, is an extraditable offense under the United - States-

Canada Extradition Treaty. co
Where a person has been charged with or convicted of such an .

offense in Canada and is found within the jurisdiction of the

United States, the United States agrees, upon request, to com-

mence extradition proceedings against such a person pursuant to

the Treaty in order that the person may be returned to Canada.

 
+

taeeneenaneeemeel ens eienmiemicw an ahalelalena ome Ko ocwiment.1_—Filed 0221/20 Page.36 of 95

ee . a 7 EXT - HALLEUX - 00032

4
The United States will use its best efforts to honor Canadian re-
quests for testimony, information, or other assistance pertaining to
such abductions. .

. Canada and the United States agree to cooperate to deter such
-transborder abductions. To assist in achieving that purpose, the
United States will continue to exert its best efforts to inform those

- engaged in business as bail bondsmen or bounty-hunters and other
interested parties of the positions set forth in this exchange of let-
ters. oS Lo, ,

- .Canada and the United States agree to consult promptly concern-
ing any case of transborder abduction involving bounty hunters
which might arise in the future. The purpose of such consultations
shall be to address matters relating to any such case, including any
request by the Government of Canada for the return of the person

- so abducted. In the event of return, the Governments agree to co-
operate to have the abducted person escorted to Canada and taken
into custody at the border, pursuant to a request for provisional
arrest, pending the outcome of extradition proceedings. For the
purpose of these consultations, the principal law enforcement con-
tact for the United States will be the Director of the Office of Inter-
national Affairs of the Criminal Division of the Department of Jus-

I have the honor to propose that this letter and your reply consti-
tute an understanding between our two Governments which is not
intended to create or otherwise alter legal obligations for either
Government nor to create or otherwise alter any rights or privi-
leges for private parties.

Sincerely yours,
Grorce P. SHutrz.

Orrawa, January 11, 1988.

JLA-0026.
Hon. Georcs P. SHULTz,
Secretary of State of the United States of America.

Dear Mr. Secretary: I have the honour to acknowledge receipt of
your letter of today’s date concerning transborder abduction of per-
sons found in Canada to the United States of America by civilian
agents of bail bonding companies, so-called “bounty hunters”. I
accept your proposal that your letter and this reply constitute an
Understanding between our two Governments which is not intend-
_ed to create or otherwise alter legal obligations for either Govern-
ment nor to create or otherwise alter any rights or privileges for
private parties.

Yours sincerely, |
JOE CLARK.

 
. i .
-6kb—Beesment tied 62/24/26—Page-37 of 95

EXT - HALLEUX - 00033

Proroco. AMENDING THE Treaty ON EXTRADITION BETWEEN THE.
UNITED STATES OF AMERICA AND CANADA SIGNED AT WASHINGTON ..
on DECEMBER 3, 1971, AS AMENDED BY AN ExcHANGE or Nores —

ON JUNE 28 AND JuLy 9, 1974 .
_ The Government of the United States of America and the Gov-.

ernment of Canada, -
Desiring to make more effective the Extradition Treaty between —
the Contracting Parties, signed at Washington on December 38,
1971, as amended by the agreement effected by_an. Exchange of
-- -Notes on ‘dune 28 and July 9, 1974 (hereinafter referred to as “the
Extradition Treaty’);
Have agreed as follows:

ArTICLE J .
Article 2 of the Extradition Treaty is deleted and replaced by the
following:
“ARTICLE 2

(4) Extradition shall be granted for conduct which constitutes
an offense punishable by the laws of both Contracting Parties by
imprisonment or other form of detention for a term exceeding one
year or any greater punishment. - .

(2) An offense is extraditable notwithstanding

“i) that conduct such as interstate transportation or use of
the mails or of other facilities affecting interstate or foreign
commerce, required for the purpose of establishing jurisdiction,
forms part of the offense in the. United States, or .

“Gi) that it relates to taxation or revenue or is one of a ©

‘+ purely fiscal character.” -

Arxticie I .

sme SCHEDULE to the Extradition Treaty, as amended, is delet-
e aH oo.
, ' Articite OI

Paragraph (2) of Article 3 of the Extradition Treaty is deleted. -
Paragraph (8) of Article 3 of the Extradition Treaty is amended to
read as follows:

“(2) When the offense for ‘which extradition is requested was
committed outside the territory of the requesting State, the execu-
tive or other appropriate authority of the requested State shall
zrant extradition if the laws of the requested State provide for ju-
“isdiction over such an offense committed in similar circumstances.

-"f the laws in the requested State do not so provide, the executive

5)

 
REENeeeAenninee eee meee —HHe6-0 2/24 /20—Page-38 of 95

—_ 6g EXT - HALLEUX - 00034

authority in the requested State may, in its discretion, grant extra-

dition.”
Arricie [IV

Paragraph (2) of Article 4 of the Extradition Treaty, as amended,
‘ig deleted and replaced by the following: _. Oe .
49) For the purpose of this Treaty, the following offenses shall
be deemed not to be offenses within subparagraph (iii) of paragraph .
lof this Article: .
~ “Gi An offense for which each Contracting Party has the ob-
ligation pursuant to a multilateral international agreement to
extradite the person sought or to submit the case to its compe-
tent authorities for the purpose of prosecution;
- “Gi) Murder, manslaughter or other culpable homicide, mali- _
' cious wounding or inflicting grievous bodily harm;
. “Gii) An offense involving kidnapping, abduction, or any
form of unlawful detention, including taking a hostage;

“Gy) An offense involving the placing or use of explosives, in-
cendiaries or destructive devices or substances capable of én-
dangering life or of causing grievous bodily harm or substan-
tial property damage; and .

{y) An attempt or conspiracy to commit, or counselling the
commission of, any of the foregoing offenses, or aiding or abet-
ting a person who commits or attempts to commit such of-

fenses.”
| ARTICLE V ;
Article 7 of the Extradition Treaty is deleted and replaced by the
following: .
“ARTICLE 7

‘When the person sought is being proceeded against or is serving
_ a.sentence in the requested State for an offense other than’ that for
. which extradition is requested, the requested State may surrender
the person sought or postpone surrender until the conclusion of the
proceedings or the service of the whole or any part of the sentence
imposed.” . ,
Articie VI

Paragraph (3) of Article 11 of the Extradition Treaty is deleted
and replaced by the following:

“(3) A person arrested shall be set at liberty upon the expiration
of sixty days from the date of arrest pursuant to such application if
a request for extradition and the documents specified in Article 9

_ have not been received. This stipulation shall not. prevent the insti-
tution of proceedings with a view to extraditing the person sought
if the request and documents are subsequently received.”

Articte VII

‘The Extradition Treaty is amended by adding the following after
Article 17:

 
enema OP-P- Hot} -B8039-CKD—Deeument4+—Filed 02/21/20 Page 39 of 95

EXT - HALLEUX - 00035

7.

- “ARTICLE 17 BIS

“If both contracting Parties have jurisdiction to prosecute the ~
person for the offense for which extradition is sought, the executive
authority of the requested State, after consulting with the execu-

_ tive authority of the requesting State, shall decide whether to ex-
tradite the person or to submit the case to its competent authori-
ties for the. purpose of prosecution. In making its decision, the re--
quested State shall consider all relevant factors, including but not -
limited to: -

“G) the place where the act was committed or intended to be.
committed or the injury occurred or was intended to occur;

“Gi) the respective interests of the Contracting Parties;

“Gij) the nationality of the victim or the intended victim;

and
“(yv) the availability and location of the evidence.”

ARTICLE VII

Notwithstanding paragraph (2) of Article 18 of the Extradition _
Treaty, this Protocol shall apply in all cases where the request for
extradition is made after its entry into force regardless of whether
the offense was committed before or after that date.

_ ARTICLE TX

(1) This Protocol shall be subject to ratification in accordance |
with the applicable procedures of the Government of the United
States and the Government of Canada and instruments of ratifica-
tion shall be exchanged as soon as possible: .

(2) The Protocol shall enter into force upon the exchange of in-
struments of ratification. _ ; _ a

-. IN WITNESS WHEREOF, the undersigned, being duly author-
ized thereto by their respective Governments, have signed this Pro- ©
DONE in duplicate at Ottawa, this 11th day of January 1988, in
the English and French languages, the two texts being equally au-
thentic. ~ at
For the Government of the United States of America. -
GEORGE P. SHULTz.

For the Government of Canada.
Jor CLARK.

oO

 
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 40 of 95
EXT - HALLEUX - 00036

FORM: Certificate of Official Records
CERTIFICATE OF AUTHENTICITY OF OFFICIAL RECORDS
I, the undersigned, , attest that my position with the
Government of Canada is and that in that position J am authorized by
the laws of Canada to attest that the documents attached hereto and described below:

(1) are true copies of official records that are authorized by the laws of Canada to be
recorded or filed in , which is a government
office or agency.

(2) set forth matters that are authorized by the laws of Canada to be reported and
recorded or filed.

Description of Documents:

 

(Signature)
(SEAL)

 

(Title)

 

(Place)

 

(Date)
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 41 of 95

EXT - HALLEUX - 00037

 

SENATE

2d Session

107TH CONGRESS
107-11

{ Treaty Doc.

 

SECOND PROTOCOL AMENDING EXTRADITION TREATY
WITH CANADA

MESSAGE

FROM

THE PRESIDENT OF THE UNITED STATES

TRANSMITTING

SECOND PROTOCOL AMENDING THE TREATY ON EXTRADITION
BETWEEN THE GOVERNMENT OF THE UNITED STATES OF
AMERICA. AND THE GOVERNMENT OF CANADA, SIGNED AT OT-
TAWA ON JANUARY 12, 2001

 

JULY 11, 2002-—The Protocol was read the first time, and together with
the accompanying papers, referred to the Committee on Foreign Rela-
tions and ordered to be printed for the use of the Senate

 

U.S. GOVERNMENT PRINTING OFFICE
99-118 WASHINGTON : 2002

 

 

 
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 42 of 95
EXT - HALLEUX - 00038

LETTER OF TRANSMITTAL

THE WHITE HOUSE, July 11, 2002.

To the Senate of the United States:

With a view to receiving the advice and consent of the Senate to
ratification, I transmit herewith the Second Protocol Amending the
Treaty on Extradition Between the Government of the United
States of America and the Government of Canada, as amended,
signed at Ottawa on January 12, 2001. In addition, I transmit, for
the information of the Senate, the report of the Department of
State with respect to the Second Protocol. As the report explains,
the Second Protocol will not require implementing legislation.

The Second Protocol amends the Extradition Treaty Between the
United States of America and Canada, signed at Washington on
December 8, 1971, as amended by an Exchange of Notes of June
28 and July 9, 1974, and by a Protocol signed at Ottawa on Janu-
ary 11, 1988.

The Second Protocol, upon entry into force, will enhance coopera-
tion between the law enforcement communities of both nations. The
Second Protocol incorporates into the U.S.-Canada Extradition
Treaty a provision on temporary surrender of persons that is a
standard provision in more recent U.S. bilateral extradition trea-
ties. It also provides for new authentication requirements of docu-
mentary evidence, which should streamline the processing of extra-
dition requests.

I recommend that the Senate give early and favorable consider-
ation to the Second Protocol and give its advice and consent to rati-

fication.
GEORGE W. BUSH.

dn)
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 43 of 95
EXT - HALLEUX - 00039

LETTER OF SUBMITTAL

DEPARTMENT OF STATE,
Washington, May 31, 2002.

The PRESIDENT,
The White: House.

THE PRESIDENT: J have the honor to submit to you the Second
Protocol Amending the Treaty on Extradition Between the Govern-
ment of the United states of America and the Government. of Can-
ada, signed: at Ottawa.on January 12, 2001 (“Second: Protocol”). I
recommend that.the Second Protocol be transmitted to the Senate
for its advice and consent to ratification.

The Second Protocol will strengthen the U.S.-Canada extradition
relationship by incorporating a temporary surrender mechanism
into the Extradition Treaty Between the United States of America
and Canada, signed at.Washington on December 3, 1971, as
amended by an Exchange of Notes. of June.28 and July. 9, 1974,
and by a Protocol signed at Ottawa on January 11, 1988 (“Extra-
dition Treaty”). The Second Protocol will also streamline the extra-
dition process by modifying the Extradition Treaty’s authentication
requirements relating to the.admissibility of documentary evidence. '

A temporary surrender mechanism.has become a standard provi-
sion in more recent U.S. bilateral. extradition. treaties. It allows —
person who have been found extraditable to be temporarily surren-
dered to.one State to stand trial while they are still serving sen-
tences in the other State. Temporary surrender can be an impor-
tant tool for use in:cases where serious crimes have been com-
mitted in one country which might go unpunished if trial in that
country were to be delayed for a long period while a sentence was
being served for crimes committed in the other country. It enables
sequential trials of individuals who have committed extraditable of-
fenses in both countries at a time when witnesses and evidence to
both crimes are more readily available.

Article 1. of the. Second. Protocol amends the Extradition Treaty
to provide for a new Article 7bis, which will follow Article 7’s exist-
ing provisions authorizing the State in receipt of an extradition re-
quest (“requested State”) to delay surrender until after p i
against a person in that. State have been completed or the person’s
sentence in that State has been served.

New article 7bis(1) provides that if the requested State has
granted an extradition request in accordance with the Treaty with
respect to a person who already has been convicted and sentenced
in the requested State, it may temporarily surrender the person to
the requesting State for prosecution. It further provides that the
courts of the requested State must not be divested by virtue of the
temporary surrender of jurisdiction over any appeal or habeas cor-

W)
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 44 of 95
‘ VI EXT - HALLEUX - 00040

pus application relating to the conviction or sentence in the re-
quested State.

Article 7bis(2) provides that the person surrendered pursuant to
paragraph (1) must be kept in custody in the requesting State. It
also provides that the person must be returned to the requested
State within forty-five days after the conclusion of the proceedings
for which the person’s presence was required or at another time as
specified by the requested State, in accordance with conditions de-
termined by the Parties. This provision anticipates that authorities
in the United States and Canada, which in some cases will include
state-level authorities, will consult to determine appropriate condi-
tions for the temporary surrender of an individual, including ar-
rangements for the transfer and return of the prisoner, as well as
any extraordinary matters that may be relevant, such as medical
care requirements. Consistent with our normal extradition practice,
any case-specific agreements or assurances. relating to the tem-
porary surrender would be concluded by the federal authorities on
behalf .of state. authorities. Similar to the language in paragraph
(1), Article Tbis(2) also provides that the transfer of the person
back to the requested State will not divest the courts of the re-
questing State of jurisdiction over any appeal or habeas corpus ap-
plication relating to the matter for which the prisoner was tempo-
rarily surrendered.

Article 7bis(3) provides that the time spent in custody in the re-
questing State may be credited to the sentence in the requested
State. In the case of the United States, credit for time served by
a person surrendered to Canadian authorities may differ among
US. state and federal authorities.

Article 7bis(4) provides that the requested State can waive the
return of the surrendered person in the event the person’s sentence
in the requested State expires during the temporary surrender pe-
riod. Article 7bis(4) provides that in such cases the person’s sur-
render shall be considered a “final surrender” under the Extra-
dition Treaty.

Because temporary surrender is contingent on a grant of extra-
dition, Article 7bis(5) provides that the requesting State does not
have to make a further request for the extradition of a person who
has been returned to the requested State after having been con-
victed and sentenced in the requesting State for the offense for
which temporary surrender was granted.

Article 7bis(6) provides that a person who has been returned to
the requested State, after having been convicted and sentenced
during a temporary surrender, must be finally surrendered once
the custodial portion of the person’s sentence in the requested
State has been completed or, if the requested State so specifies, at
an earlier time. This provision contemplates that the requested
State will finally surrender a person who has been released on pa-
role or under other conditions. It also envisions that the requested
State may choose to surrender the person at an earlier time.

Article ‘7bis(7) recognizes that there may be reasons not to pro-
ceed with final surrender even though the person was convicted
and sentenced during a temporary surrender. Article 7bis(7) (a)
provides that final surrender will not take place when the request-
ing State advises that it is no longer required because the sentence
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 45 of 95
Vu EXT - HALLEUX - 00041

imposed in the requesting State has expired or for other reasons.
Similarly, Article 7bis(7) (b) provides that the person will not be
surrendered to the requesting State in the event the competent au-
thority of the requested State revokes its original grant of extra-
dition.

Article 2 of the Second Protocol will establish a new framework
for the admissibility of documentary evidence in support of a re-
quest for extradition by replacing existing Article 10(2) of the Ex-
tradition Treaty.

Consistent with U.S. extradition law on the admissibility of docu-
mentation, new Article 10(2)(a) reiterates the existing requirement
that, in the case of a request from Canada, documents be authenti-
cated by an officer of the Department of Justice of Canada and cer-
tified by the principal diplomatic or consular office of the United
States in Canada. Article 10(2Xb), however, changes existing re-
quirements with respect to requests emanating from the United
States, so as to take advantage of changes in Canadian law regard-
ing the admissibility of extradition documents in Canadian courts.
Specifically, Article 10(2)(b) eliminates the requirement that the
United States have its documentary evidence in support of extra-
dition requests to Canada authenticated by an officer of the U.S.
Department of State and certified by the principal diplomatic or

- consular officer of Canada in the United States. Instead, Article
10(2) (b) streamlines the authentication process by allowing docu-
ments to be certified by a judicial authority or prosecutor who at-
tests that the evidence is available for trial and is sufficient to jus-
tify prosecution under the law of the prosecuting jurisdiction. When
the person whose extradition is sought has already been convicted,
documents supporting the U.S. request are to be certified by a judi-
cial, prosecuting or correctional authority who can attest to the fact
that the documents are accurate. These changes should simplify
and thereby reduce the administrative burden of processing extra-
dition requests by the United States.

New Article 10(2) (c) provides an alternative to subparagraphs
(a) and (b), by providing that documents may also be certified or
authenticated in any other manner accepted by the law of the re-
quested State. This addition will enable both countries to take ad-
vantage of any changes to their applicable laws.

Article 3 of the Second Protocol addresses the relationship be-
tween the Second Protocol and the Extradition Treaty. Paragraph
(1) provides that the Second Protocol will form an integral part of
the Extradition Treaty. Paragraph (2) provides for retroactivity,
noting that, notwithstanding paragraph (2) of Article 18 of the Ex-
tradition Treaty, the Second Protocol will apply in all cases where
the request for extradition is made after its entry into force regard-
less of whether the offense was committed before or after that date.
Finally, paragraph (3) provides that the Second Protocol is subject
to ratification, and enters into force upon the exchange of instru-
ments of ratification. The Second Protocol would terminate upon
termination of the Extradition Treaty.

The Second Protocol does not require implementing legislation. A
Technical Analysis explaining in detail the provisions of the Second
Protocol is being prepared by the United States negotiating delega-
tion, consisting of the Departments of State and Justice, and will
Case 2:20-mj-00039-CKD Document1 Filed 02/21/20 Page 46 of 95
VIII EXT - HALLEUX - 00042

be submitted separately to the Senate Committee on Foreign Rela-
tions.

The Department of Justice joins the Department of State in fa-
voring approval of this Second Protocol by the Senate at an early
date.

Respectfully submitted,
COLIN L. POWELL.
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 47 of 95
EXT - HALLEUX - 00043

SECOND PROTOCOL AMENDING TRE TREATY ON EXTRADITION
BETWEEN
THE GOVERNMENT OF THE UNITED STATES OF AMERICA
AND
THE GOVERNEMENT OF CANADA

Signed at Washington on December 3, 1971,
as amended by an Exchange of Notes at Washington on June 28 and July 9, 1974,
and by a Protocol signed at Ottawa on January 11, 1988

' ‘THE GOVERNMENT OF THE UNITED STATES OF AMERICA AND
THE GOVERNMENT OF CANADA (hereinafter “the Parties");

RECOGNIZING the close bilateral relationship which exists between them,
reflected in numerous instruments and mechanisms of legal cooperation;

COMMITTED to strengthening legal cooperation in the fight against crime;
DESIRING to make more effective the Extradition Treaty between the Parties,
signed at Washington on December 3, 1971 (hereinafter “the Extradition Treaty"), as
amended by an exchange of notes of June 28 and July 9, 1974, and the Protocol to the
Extradition Treaty between the Parties, signed at Ottawa on Jannary 11, 1988
(hereinafter "the Protocol");

HAVE AGREED as follows:

ARTICLE 1
The Extradition Treaty is amended by adding the following after Article 7:
"Article 7 bis .

1. The requested State, after granting an extradition request made in accordance
with the Extradition Treaty, may temporarily surrender a person who has been
convicted and sentenced in the requested State, in order that the person sought may be
prosecuted in the requesting State. The temporary surrender of the person shall not
divest the Courts in the requested State of jurisdiction over amy appeal or habeas corpus
application relating to the conviction or sentence that otherwise may be available under

* the laws of the requested State.
(1)
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 48 of 95

2 EXT - HALLEUX - 00044

2. A person temporarily surrendered pursuant to paragraph J shail be kept in
custody in the requesting State. The person shall be returned to the requested State
‘within forty-five (45) days after the conclusion of the proceedings for which the
person's presence was Tequired in the requesting State or at another time as specified by
the requested State, in accordance with conditions to be determined by the Parties for
that purpose. The reumn of the person to the requested State shall not divest the
Courts in the requesting State of jurisdiction over any appeal or habeas corpus
application that otherwise may be available under the laws of that State, in relation to

the matter for which the person was temporarily surrendered.

3, The period of time spent in custody in the requesting State may be credited to
the sentence in the requested State. :

4, When the sentence that the person was serving in the requested State expires

during the temporary surrender, the requested State may waive the remrn of the person
and the surrender will be considered to be a final surrender. A “final surrender” is a
surrender of a person pursuant to this Treaty otber than as provided for by this Articie.

5. Subject to paragraph 7, if a person temporarily surrendered and returned to the
requested State has been sentenced to imprisonment in the requesting State for the

offence for which the person was temporarily surrendered, the person shall be finally
surrendered to the requesting State, in accordance with paragraph 6, without a further

request for extradition.

6. Final surrender shall take place when the person hes finished serving the
custodial portion of the sentence in the requested State, or at an earlier time specified
by the requested State. .

7. Final surrender shall not take place when:

{a) the requesting State advises that final surrender is no looger required due
to the expiration of the sentence imposed or for other reasons; or

(®) _ after the temporary surrender, the warrant or order for the final
surrender of & person sought is revoked by the competent authority of the
" requested State."

ARTICLE 2

Article 10(2) of the Extradition Treaty is deleted and replaced by the following
text:
"@Q) The documentary evidence in support of a request for extradition or copies of
these documents shall be admitted in evidence in the examination of the request for
(@) _ in the case of a request emanating from Canada, they are authenticated
by an officer of the Department of Justice of Canada and are certified by
the principal diplornatic or consular officer of the United States in

Canada;
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 49 of 95
3 EXT - HALLEUX - 00045

{b) in the case of a request emanating from the United States for a person
who is sought for prosecution, they are certified by a judicial authority
or prosecutor who attests that the evidence is available for trial and is
sufficient to justify prosecution under the law of the prosecuting .
jurisdiction. In the case of 2 request emanating from the United States
for a person who is sought in connection with a conviction, the
documents rast be certified by a judicial, prosecuting or correctional
authority who attests to the fact that the documents are accorate; or

© they are certified or authenticated in any other manner accepted by the
law of the requested State."

ARTICLE 3

1. This Second Protoco! shall form.an integral part of the Extradition
Treaty.

2. Notwithstanding paragraph (2) of Article 18 of the Extradition Treaty,
this Second Protocol shall apply in all cases where the request for extradition is
made after its entry into force regardless of whether the offence was committed
before or after that date.

3. This Second Protocol shall be subject te ratification, and shall enter into
force upon the exchange of instruments of ratification. Ir shall terminate upon
"aoe termination of the Extradition Treaty.

IN WITNESS WHEREOF, the undersigned, being duly authorized by their
respective Governments, have signed this Second Prowcol.

DONE in duplicate at Offtine. this 7aAft day of Pocengt 2001
in the English and French languages, the two texts being equally authentic.

 
eee Document 1 Filed 02/21/20 Page500f95
EXT - HALLEUX - 00046

  
 
  
     
   
   
   
    
    
   
    
   
   
  
  
   
 

Embassy of the United States of America

 

Certificatefii™>e Attached to Documentary Evidence Accompanying .
isitions in the United States for Extradition

AMERICAN FOREIGN’SERVICE

Ottawa, Canada, October 19, 2018

I, Michae in, Chargé d'Affaires of the United States of America at

Ottawa, Canada, by certify that the annexed papers, being authenticated
supporting doc proposed to be used upon an application for the extradition
from the Unite ks of John Paul HALLEUX a.k.a. Jack Joseph RIVARD a.k.a.
Thomas Carl cq Joseph Paul HALLEUX a.k.a. Jean Paul HALLEUX a.k.a. John
Paul Joseph Ha R-k.a. J. RIVARD, who is wanted in the Province of Ontario

to serve the Pr (885 days) of his sentence for Possession of

Housebreaking Break and Enter with intent, and Driving while Disqualified
contrary to t inal Code of Canada are properly and legally authenticated
so as to enti to be received in evidence for similar purposes by the
tribunals of as required by Title 18, United States Code, Section 3190.

In wi reof I hereunto sign my name and cause. my seal of office to

   
  

be affixed t np day of October, 2018.

 

Michael Bafkin
Chargé d'Affaires of the
United States of America

Form 36- Foreign

  

 

 

 

 
iv

Case 2:20-mj-00039-CKD Document 1

Department of Justice Ministére de la Justice
Canada Canada

International Assistance Group

284 Wellington Street - EMB 2072B
Ottawa, Ontario

K1A 0H8

October 22, 2018

Mr. Andrew Finkelman, Associate Director
U.S. Department of Justice

Office of International Affairs

1301 New York Avenue N.W. - 8" Floor
Washington, DC 20005

Dear Mr. Finkelman:

Filed 02/21/20 Page 51 of 95
EXT - HALLEUX - 00047

Telephone: (613) 952-0004
Facsimile: (613) 957-8412
Melanie.Piche@justice.gc.ca

BY COURIER

RE: John Paul Halleux - Extradition request from Canada

Please find enclosed a request for the extradition of the above-named individual with

supporting material:

e An original and three (3) copies of the Affidavit of Mihiri Perera, Counsel for the

Correctional Service Canada.

e An original and three (3) copies of the Affidavit of Lisa Manson, National Manager for

the Correctional Service Canada.

The Diplomatic Note has been requested and should issue shortly.

Raphael Ali Jean-Pierre is assigned counsel. Please contact him should you have any questions.

i thank you in advance for your attention to this matter.

U| Cine bu

Mefariie Piché, Paralegal
International Assistance Group

Attach.
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 52 of 95
EXT - HALLEUX - 00048

Department of Justice Ministére de ia Justice
Canada Canada

 

Ottawa, Canada
K1A 0H8

CERTIFICATE OF AUTHENTICATION

IN THE MATTER OF the extradition of John Paul Halleux a.k.a.
Jack Joseph Rivard a.k.a. Thomas Carl Coy a.k.a. Joseph Paul
Halleaux a.k.a. Jean Paul Halleux a.k.a. John Paul Joseph
Halleux a.k.a. J. Rivard from the United States of America to
Ontario, Canada

I, RAPHAEL A. JEAN-PIERRE, Counsel for the International Assistance Group,
Department of Justice of Canada, do hereby certify:

THAT attached to this Certificate is authenticated documentation presented
by Canada in support of the extradition of John Paul Halleux .a.k.a. Jack
Joseph Rivard a.k.a. Thomas Carl Coy a.k.a. Joseph Paul Halleaux a.k.a.
Jean Paul Halleux a.k.a. John Paul Joseph Halleux a.k.a. J. Rivard who is
wanted in the Province of Ontario to serve the remainder (885 days) of his
sentence for Possession of Housebreaking Tools, Break and Enter with
intent, and Driving while Disqualified contrary to the Criminal Code of
Canada.

THAT the documentation attached to this certificate is composed of:

- the Affidavit of Law of Mihiri Perera, Counsel for the Correctional
Service of Canada, Legal Services; and :

- the Affidavit of Facts of Lisa Manson, National Manager, Sentence
Management, Correctional Service of Canada.

THAT Erin Kelly whose original signature appears at the end of the Affidavit
and exhibits thereto of MIHIRI PERERA, is a Commissioner of Oaths in and
for the Province of Ontario, having been duly commissioned and duly
authorized by the laws thereof to administer oaths and to take affidavits
within the said Province.

aval

Canada
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 53 of 95
- 2 - EXT - HALLEUX - 00049

   
    
  

THAT Mihiri Perera whose original signature appears at the end of the
Affidavit and exhibits thereto of LISA MANSON, is a Commissioner of Oaths in
and for the Province of Ontario, having been duly commissioned and duly
authorized by the laws thereof to administer oaths and to take affidavits
within the said Province.

ak
The Seal of the Minister of Justice of Canada is hereby affixed this [) day of
October, 2018.

   

Raghaél A. Jean-Pierre

¥
Canada
Province of Ontario

Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 54 of 95
. ‘ . EXT - HALLEUX - 00050

HER MAJESTY THE QUEEN
v.

JOHN PAUL HALLEUX; aka, JEAN-
PAUL HALLEUX

In the matter of a request by Canada for the Extradition of Jean-Paul Halleux, aka; John Paul
Halleux from the United States of America for the enforcement of a sentence on charges of
Possession of Housebreaking Tools, Break and Enter with intent, and Driving while Disqualified
contrary to the Criminal Code

AFFIDAVIT OF MIHIRI PERERA

I, Mihiri Perera, of the City of Ottawa, in the province of Ontario, MAKE OATH AND

SAY AS FOLLOWS:

QUALIFICATIONS

I am a barrister and solicitor licensed to practice law in the Province of Ontario. I
received my legal training at the University of Ottawa, Ontario, where I obtained a Juris
Doctor (JD) degree in 2013. I was called to the Bar of Ontario in June 2014. Since
January 2018, I have been employed with the Federal Department of Justice as a
barrister and solicitor, acting as counsel to the Correctional Service of Canada (CSC) as
part of its Legal Services Unit.

As counsel with the CSC Legal Services Unit, I provide the CSC with legal assistance in
both advisory and litigation matters. In particular, I provide the CSC with legal opinions
regarding the Corrections and Conditional Release Act and Regulations, and the
Criminal Code of Canada (“Criminal Code”).

In my role as counsel to CSC, I have reviewed the files maintained by CSC in relation to
John Paul Halleux (“Mr. Halleux”). I am therefore familiar with the facts of this case.

CONVICTIONS IN CANADA AND WARRANTS FOR ARRESTS

Canada is seeking the extradition of Mr. Halleux to serve the remainder of his sentence
(885 days) for his convictions on:

e January 6, 1970 in the Criminal Court of Ontario in Chatham, Ontario

1
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 55 of 95
EXT - HALLEUX - 00051

e April 10, 1972 in the Provincial Court of Manitoba in Portage La Prairie.

e June 21, 1972 in the Provincial Court of Manitoba in Portage La Prairie.

January 6%, 1970 Charges

5. On January 6, 1970, Mr. Halleux was convicted of the following offence and received
the following sentence:

Possession of Housebreaking Tools contrary to section 295(1) of the Criminal Code
. (one count).

6. Asaresult of the above noted conviction, the Criminal Court of Ontario imposed a
sentence of four (4) years of imprisonment in connection with this offence.

April 10, 1972 Charges

7. While on full parole, on April 10, 1972, Mr. Halleux was convicted of the following
offence:

e Break and enter with intent, contrary to section 306(1) (a) of the Criminal Code

8. Asaresult of this conviction, Mr. Halleux received a sentence of two (2) years
imprisonment.

June 21, 1972 Charges

9. Following his arrest while on full parole, on June 21, 1972, Mr. Halleux was convicted of
the following offence:

e Driving While Disqualified contrary to section 238(3)(a) of the Criminal Code (one
(1) count)

10. Mr. Halleux received a sentence of $253.30 fine, and if in default of payment of the fine
by June 9, 1972, a sentence of 30 days of imprisonment concurrent to the sentence
imposed on April 10, 1972.
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 56 of 95

11.

12.

13.

14.

15.

16.

EXT - HALLEUX - 00052

Lisa Manson is the National Manager, Sentence Management for the CSC. As such, she
is familiar with the details of the sentence imposed on Mr. Halleux, as well as the
calculation of his sentence and the remainder of the sentence that he must serve should
he be retumed to Canada. The Affidavit of Ms. Manson is included with this request for
extradition. Attached to her Affidavit is a certified true copy of the Calendar of
Sentences issued by the Criminal Court of Ontario and the Warrants of Committal
issued by the Provincial Court of Manitoba on April 10 and June 21, 1972.

The Calendar of Sentences and the Warrants of Committal indicate that Mr. Halleux
was convicted of the offences set out at paragraph 4 above, as well as the sentences that
he received for the offences. Also attached to Ms. Manson’s Affidavit are: the Warrant
of Apprehension and Recommitment to Custody in a Penitentiary issued on June 19,
2013, a certified true copy of the National Parole Board of Canada certificate with
respect to Mr. Halleux’s full parole, a copy of a photograph of Mr. Halleux provided by
the United States authorities to CSC in 2017 and a copy of Mr. Halleux fingerprints
obtained from the Royal Canadian Mounted Police.

SUMMARY OF THE EVIDENCE

On November 24", 1971, John Paul Halleux was released on full parole from Millhaven
Institution, a penitentiary operated by the CSC in Bath, Ontario, Canada. Mr. Halleux’
release was pursuant to section 16 of the Parole Act, R.S.C. 1985, c. P-2, and subject to
him abiding by certain conditions. Attached as Exhibit “A” to my Affidavit is a copy of
the text of section 16 of the Parole Act, R.S.C. 1985, c. P-2.

While on parole, on April 10 and June 21, 1972 respectively, John Paul Halleux was
charged and convicted of Break and Entry With Intent contrary to section (306)(1)(a) of
the Criminal Code and Driving While Disqualified contrary to section 238(3)(a) of the
Criminal Code. As a result of these convictions, Mr. Halleux was sentenced to two (2)
additional years of imprisonment. He was returned into custody at Rockwood
Institution, a minimum security facility in Manitoba.

While serving his sentence, on September 1, 1973, Mr. Halleux escaped from
Rockwood Institution (closed), presently Stony Mountain Institution.

In September 2017, Mr. Halleux was arrested for perjury and identify theft under an
alias in Sacramento California. His true identity was confirmed through photo and
fingerprint analysis and identification. Attached to Ms. Manson’s affidavit is a copy of a
photograph of Mr. Halleux taken by US authorities in 2017 as well as a copy of his
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 57 of 95

17.

18.

19.

20.

21.

22.

EXT - HALLEUX - 00053

fingerprints obtained from the Royal Canadian Mounted Police which confirms his
identity

I have carefully reviewed the Affidavit of Lisa Manson and the documents attached to it.

I am satisfied that Mr. Halleux was sentenced to a term of imprisonment as a result of
his convictions on January 6, 1970, April 10 and June 21, 1972 for the offences set out

in paragraph 4 above. I am also satisfied that, as a result of these convictions, Mr.

Halleux had a total sentence to serve of 6 years and 1 month, or 2,221 days. Mr. Halleux

served 1336 days of imprisonment until his escape from Rockwood Institution on.
September 1, 1973.

OFFENCES AND LEGAL PROVISIONS

The Criminal Code, Revised Statutes of Canada 1970, Chapter C-34, as amended, is a
statute enacted by the Parliament of Canada. It contains the law relating to criminal
offences for the whole of Canada. It therefore applies to the province of Ontario and
Manitoba. The Criminal Code was a duly enacted law of Canada that was in force on
January 6", 1970, April 10 and June 21%, 1972.

Under Canadian law, criminal offences are divided into three categories: indictable
offences, summary conviction offences, and offences that are, at the election of the
Crown, either indictable or summary conviction (known as “hybrid offences”). Generally
speaking, indictable offences are more serious offences carrying more severe penalties,
and summary conviction offences are less serious offences carrying less severe penalties.
The offences of which Mr. Halleux was convicted on January 6, 1970 and April 10, 1972
were indictable offences. The offence of which Mr. Halleux was convicted in June 21,
1972 was a hybrid offence.

A copy of the text for section 295(1), 306(1)(a) and 238(3)(a) of the Criminal Code
under which Mr. Halleux was convicted and sentenced is attached as Exhibit “B” to my
Affidavit.

In 1970, the text of sections 295(1) of the Criminal Code, the sections under which Mr.
Halleux was convicted and sentenced, read as follows:

295. (1) Every one who without lawful excuse, the proof of which lies upon him, has
in his possession any instrument for house-breaking, vault-breaking or safe-breaking
is guilty of an indictable offence and is liable to imprisonment for fourteen years.

In 1972, the text of sections 306(1)(a) and 238(3)(a) of the Criminal Code, the sections
under which Mr. Halleux was convicted and sentenced, read as follows:

4
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 58 of 95

23.

24.

25.

EXT - HALLEUX - 00054

306. (1) Every one who

(a) breaks and enters a place with intent to commit an indictable offence therein, is
guilty of an indictable offence and is liable ...

(d) to imprisonment for life, if the offence is committed in relation to a swelling-
house, or

(e) to imprisonment for fourteen years, if the offence is committed in relation to a
place other than a dwelling-house.

238. (3) Every one who drives a motor vehicle in Canada while he is disqualified or
prohibited from driving a motor vehicle by reason of

(a) the legal suspension or cancellation, in any province, of his permit or license or of
his right to secure a permit or license to drive a motor vehicle in that province, is

guilty of...

(c) an indictable offence and is liable to imprisonment of two years or (d) an offence
punishable on summary conviction.

Once a person such as Mr. Halleux is sentenced to a period of imprisonment in Canada
exceeding two years, the administration of their sentence in terms of release from prison
and suspension of their conditional release from prison is done in accordance with the
Corrections and Conditional Release Act, Statutes of Canada 1992, chapter 20, as
amended (CCRA). The CCRA relates to all federal inmates for the whole of Canada. It
therefore applies to all federal inmates in the province of Ontario. The Penitentiary Act,
S.C. 1970, c. P-6 was a duly enacted law of Canada that was in force on January 6",
1970 and April 10", 1972 but has now beén replaced with the CCRA.

Under Canadian law, any time spent in custody by an escapee, such as Mr. Halleux,
awaiting extradition back to Canada would not be automatically credited towards his
remaining Canadian sentence. Therefore, if the United States of America extradites Mr.
Halleux back to Canada in accordance with this request he will be required to serve the
remaining 885 of his sentence in custody subject to the operation of the CCRA.

In Canada, there is no statutory limitation period of general application in respect of
indictable offences. No particular limitation period applies to the offences and
sentences at issue in this case. Rather, under Canadian law, the rule relating to the
prosecution of indictable offences is that, in the absence of a specific statutory provision

5
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 59 of 95
EXT - HALLEUX - 00055

to the contrary, the initiation of a prosecution for an indictable offence is not barred by
the passage of any period of time.

26. Ihave reviewed the Affidavit of Lisa Manson filed in this matter and verily believe that
the facts set out therein are true.

SWORN BEFORE ME at

the City of Ottawa, in the Province
of Ontario, this G’*day

of August, 2018.

Commissioher of Oaths

Erin Kelly

 

Mihiri Perera

,

 
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 60 of 95
EXT - HALLEUX - 00056

IN THE MATTER OF
Extradition for the return
of JOHN (JEAN) PAUL
HALLEUX from the
United States of America
to Canada to serve his
remaining term of
imprisonment for an
offence contrary to the
Criminal Code.

CANADA
PROVINCE OF ONTARIO
EAST REGION

CITY OF OTTAWA

 

AFFIDAVIT

 
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 61 of 95
EXT - HALLEUX - 00057

This is exhibit A of the affidavit of
Mihiri Perera, sworn before me in

Ottawa, this 9" day of August, 2018.

AK
Commissioner of Oaths

Erin Kelty
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 62 of 95
EXT - HALLEUX - 00058

Consecutive and
concurtent
sentences

Mandatory
supervision

Effect of
mandatory
supervision:

Suspension of
parole

Parole

to the provisions of this Act. 1968-89, c. 38, 3.
101.

14. Where, either before, on or after the
26th day of August 1969,

(a) a person is sentenced to two or more

terms of imprisonment, or

(8) an inmate who is in confinement is

sentenced to an additional term or terms of

imprisonment,
he shall, for all purposes of this Act, the
Penitentiary Act and the Prisons and Reform-
atories Act, be deemed to have been sentenced,
on the day on which he is so sentenced in the
circumstances described in paragraph (a), or
on the day on which he was sentenced to the
term of imprisonment he is then serving in
the circumstances described in paragraph (6),
to a single term of imprisonment commencing
on that day and ending on the last day that
he would be subject to confinement under the
longest of such sentences or under all of such
sentences that are to be served one after the
other, whichever is the later day. 1968-69, c.
38, s. 101.

1S. (1) Where an inmate to whom parole
was not granted is released from imprigon-
ment, prior to the expiration of his sentence
according to law, as a result of remission,
including earned remission, and the term of
such remission exceeds sixty days, he shall,
notwithstanding any other Act, be subject to
mandatory supervision commencing upon his
release and continuing for the duration of
such remission.

(2) Paragraph 10(1)(¢), section 11, section 18
and sections 16 to 21 apply to an inmate who
is subject to mandatory supervision as though
he were a paroled inmate on parole and as
though the terms and conditions of his
mandatory supervision were terms and condi-
tions of his parole, 1968-69, c. 38, s. 101.

SUSPENSION AND REVOCATION OF PAROLE
16. (1) A member of the Board or any

Chap. P-2

modalités de la libération conditionnelle et
sous réserve .des dispositions de la présente
loi. 1968-69, c. 38, art. 101.

14, Lorsque, le 26 aofit 1969 ou avant ou
aprés cette date,

a) un individu est condamné & deux
périodes d’emprisonnement ou plus ou que
6) un détenu qui est en détention est
condamné & une ou des péricdes supplé-
mentaires ¢’emprisonnement,

il est, A toutes les fins de la présente loi, de
la Loi sur lea pénitenciers et de la Loi sur les
prisons et les matsons de correction, censé avoir
été condamné le jour ot il a été ainsi
condamné dans lea circonstances visées &
Valinga a) ou le jour of il a été condamné a
la période d’emprisonnement qu’i! est alors
en train de purger dans les circonstances visées
& lalinéa 6), & une seule période d’emprison-
nement commengant ce jour et se terminant
le dernier jour of i! aurait été assujetti a la
détention en vertu de Ia plus longue de ces
condamnations ou en vertu de toutes ces
condamnations qui doivent étre purgées l’une
aprés l’autre, en prenant de ces deux dates
celle qui intervient la derniére. 1968-69, c. 38,
art. 101.

15. (1) Lorsqu’un détenu a qui Ia libération
conditionnelle n’a pas été accordée est mis en
liberté avant l’expiration de sa sentence en
conformité de Ia loi, & la suite d’une réduction
de peine, incluant une réduction méritée et
que la période de cette réduction excéde
soixante jours, il doit, nonobstant toute autre
loi, étre assujetti & une surveillance obligatoire
commengant dés sa mise en liberté et se
poursuivant pendant la durée de cette

. réduction de peine.

(2) L’alinéa 10(1)¢), V’article 11, l'article 13
et les articles 16 & 21 s'appliquent Aun détenu
qui est assujetti A la surveillance obligatoire
comme s'il était un détenu & liberté condi-
tionnelle en libération conditionnelle et
comme si les modalités de sa surveillance
obligatoire étaient des modalités de sa
libération conditionnelle. 1968-69, c. 38, art.
101.

SUSPENSION ET REVOCATION DE LA
LIBERATION CONDITIONNELLE

16. (i) Un membre de la Commission ou

5683

concurrentes

Surveillance
obligataire

Effet de la
surveillance

obligatoire

Buspension de fa
libération

conditionnelle
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 63 of 95

Apprehension of
psroled inmate

Review of
suspension

Idem

Effect of
suspension

Forfesture

Chap. P-2

person designated by the Board may, by a
warrant in writing signed by him, suspend
any parole, other than a parole that has been
discharged, and authorize the apprehension
of a paroled inmate whenever he is satisfied
that the arrest of the inmate is necessary or
desirable in order to prevent a breach of any
term or condition of the parole or for the
rehabilitation of the inmate or the protection
of society.

(2) A paroled inmate apprehended under a
warrant issued under this section shall be
brought as soon as conveniently may be before
& magistrate, and the magistrate shall remand
the inmate in custody until the suspension of
his parole is cancelled or his parole is revoked
or forfeited. ‘

(3) The person by whom a warrant is signed
pursuant to subsection (1) or any other person
designated by the Board for the purpose shall
forthwith after a remand by a magistrate of
the paroled inmate named therein review the
case and, within fourteen days from the time
of such remand, either cancel the suspension
of his parole or refer the case to the Board.

(4) The Board shall, upon the referral to it
of the case of a paroled inmate whose parole
has been suspended, review the case and cause
to be conducted all such inquiries in connection
therewith as it considers necessary, and
forthwith upon completion of such inquiries

and its review it shali either cancel the

suspension or revoke the parole.

(5) An inmate who is in custody by virtue
of this section shall be deemed to be serving
his sentence. 1968-69, c. 38, s. 101.

FORFEITURE OF PAROLE

17. (1) Where a person who is, or at any
time was, a paroled inmate is convicted of an
indictable offence, punishable by imprison-
ment for a term of two years or more,
committed after the grant of parole to him
and before his discharge therefrom or the

EXT - HALLEUX

Libération de détenus :

toute personne qu'elle désigne peuvent, au
moyen d’un mandat écrit, signé par eux,
suspendre toute libération conditionnelle d'un
détenu a liberté conditionnelle autre qu’une
libération conditionnelle des obligations de
laquelle Je détenu a été relevé et autoriser son
arrestation, chaque fois qu’ils sont convaincus
que l’arrestation du détenu est nécessaire ou
souhaitable en vue d’empécher la violation
d’une modalité de la libération conditionnelle
ou pour la réhabilitation du détenu ou la
protection de la société.

. (2) Undétenu a liberté conditionnelle arrété
en vertu d’un mandat émis aux termes du
présent article doit étre amené, aussitét que
la chose est commodément possible, devant
un magistrat. Ce dernier doit renvoyer le
détenu sous garde jusqu’a ce que la suspension
de sa libération conditionnelle soit annulée
ou que sa libération conditionnelle soit
révoquée ou frappée de déchéance.

(3) La personne par laquelle un mandat est
signé en conformité du paragraphe (1) ou
toute autre personne désignée par la Com-
mission a cette fin doit, immédiatement aprés
le renvoi sous garde par un magistrat du
détenu & liberté conditionnelle y désigné,
examiner le cas et dans les quatorze jours &
compter de ce renvoi doit, soit annuler la
suspension de sa libération conditionnelle soit
renvoyer l’affaire 4 la Commission.

(4) La Commission doit, lorsque lui est
renvoyé le cas d'un détenu A liberté condi-
tionnelle dont Ia libération conditionnelle a
été suspendue, examiner le cas-et faire
effectuer toutes les enquétes y relatives qu’elle
estime nécessaires et immédiatement aprés
que ces enquétes et cet examen sont terminés,
elle doit soit annuler la supension, soit
révoquer la libération conditionnelle.

(5) Un. détenu qui est sous garde en vertu
du présent article est censé purger sa sentence.
1968-69, c. 38, art. 101.

DECHBANCE DE LA LIBERATION
CONDITIONNELLE

17. (1) Lorsqu’un individu qui est ou qui
a été & un moment un détenu A liberté
conditionnelle est déclaré coupable d’un acte
criminel punissable d’un emprisonnement
d’au moins deux ans, commis aprés que la
libération conditionnelle lui a été accordée et

5684

~ 00059

Arrestation d'un
détenu A liberté
conditionnelle

Examen de la
suspension

idem

=~

Effet de ls
suspension

Libération
conditioanelle
frappée de
déchéance
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 64 of 95
EXT - HALLEUX - 00060

This is exhibit B of the affidavit of
Mihiri Perera, sworn before me in

Ottawa, this 9° day of August, 2018.

Commissioner of Oaths

Er in Kelty
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 65 of 95
EXT - HALLEUX - 00061

288 MARTIN'S CRIMINAL CODE, 1970

Section 292—continued

In ANTONECCHIA v. THE QUEEN, [1959] Que. Q.B.526, 31 CR.
320, appellant was found to have organized a band variously estimated
at from 15 to 30 men, to have broken into the home of a girl whose
parents objected to his engagement to her, to have damaged the prem-
ises, stolen articles and terrorized the occupants. His appeal was dis-
missed, the court observing that the trial judge “with good reason” had
not accepted his explanation that he had recruited the band for his pro-

tection while he carried on a discussion with the complainant, ‘
See R. v. HOGG, [1958] O.R.723, 122 C.C.C.136, noted under s.301.

BEING UNLAWFULLY IN DWELLING HOUSE.—Presumption.

293. (1) Every one who without lawful excuse, the proof of
which lies upon him, enters or is in a dwelling house with intent to
cominit an indictable offence therein is guilty of an indictable of-
fence and is liable to imprisonment for ten years.

(2) For the purposes of proceedings under this section, evidence
that an acensed, without lawful excuse, entered or was in a dwelling
house is, in the absence of any evidence to the contrary, proof that
he entered or was in the dwelling house with intent to commit an
indictable offence therein. 1968-69, ¢.38, 8.92(2).

In AUSTIN v. THE QUEEN, [1969] 1 C.C.C.97, 4 C.R.N.S.388
(S.C.G.), it was held (by three Judges to two) that the presumption
subsection cannot be invoked to the detriment of the accused where there
is other evidence relating to the circumstances as the Crown must always
prove each essential element of this offence.

It was held in R. v. MASSUE, [1966] 8 C.C.C. 9, 44 CR. 118, [1964]
Que. Q'B. 7217, that where an accused entered a dwelling-house only to
take photographs but intending to use force to resist attempts to evict
him (which would be illegal under s. 42 (2)), he might be convicted
under s. 293.

“ENTRANCE.” —

294, For the purposes of sections 292 and 293,

(a) | person enters as soon as any part of his body or any part
of an Instrument that he uses is within any thing that is being
entered; and :

(b) 8 person shall be deemed to have broken and entered if

(i) he obtained entrance by a threat or artifice or by collusion
with a person within, or

(il) he entered without lawful justification or excuse, the proof
of which lies upon him, by a permanent or temporary open-
ing.

 

POSSESSION OF HOUSF-BREAKING INSTRUMENTS.——Disguise with intent.
295. (1) Every one who without lawful excuse, the proof of
which lies upon hira, has in his possession any instrument for house-

 
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 66 of 95
EXT - HALLEUX - 00062

a

PART VII~SECTION 295 289

breaking, vault-breaking or safe-breaking is guilty of an indictable

offence and is liable to imprisonment for fourteen years.

(2) Every one who, with intent to commit an indictable offence,
has his face masked or coloured or ia otherwise disguised is guilty of
an indictable offence and is liable to imprisonment for ten years.

Where the accused appellant charged with separate counts of possession
of the same tools for house-breaking and safe-breaking was convicted of
the second count only with the same evidence being applied to both
charges, such conviction could not stand as the evidence on the second
count was not cogent enough to permit displacement of a reasonable
doubt that must have been present in the minds of the jury when they
acquitted him on the first count: R. v. INGLEHART, [1968] 1 C.0.C.

211, 60 W.W.R.339 (B.C.C.A.).

In TUPPER v. THE QUEEN, [1968] 1 C.C.C.253, 2 C.R.N.S.35
(S.C.C.), the Court, in dismissing the accused's appeal, rejected the
neutral tool theory, offered with the contention that the Crown must also
offer some evidence of intention of unlawful use of the instruments, and
held that once possession of an instrument capable of being used for
hause-breaking has beem shown, the burden shifts te the accused to show
en 2 balance of probabilities a lawful excuse for possession of the instru-
ment at the time and place in question,

In ZANINI v. THE QUEEN, [1968] 2 C.C.C.1, 2 CR.N.S.219, [1967]
S.C.R. 715, the accused and his companions were charged with breaking
and entering and committing theft in a dwelling-house and possession of
: house-breaking instruments, The two companions pleaded guilty to the
: fosmer charge and the latter charge was withdrawn as against them, The
accused was acquitted of the former charge as the stolen money could net
be identified by the owner, but by application of 5.21 (2) of the Code was
convicted of the latter charge. The accused’s appeal was dismissed, it
being held that the fact that the possession charge was withdrawn against
the two active principals did not affect rhe right of the Crown to proceed
against the accused, as there is no requirement in s.21 (2) that the active
participants must be convicted of possession; and it was open to the jury
to find, as it did, that the accused knew or ought to have knowmr that one
of his confederates, for the purpose of effecting their common design of
breaking and entering the dwelling-house at least would, of necessity, be
in possession of house-breaking instruments,

Tf the articles are manifestly housebreaking tools, the onus is on the
accused to prove an innocent possession. See R. v. GILSON, [1965] 4
C.C.C.61, [1965] 2 O.R. 505, 51 D.L.R. (2d) 289.

But if the objects are neutral, such as gloves or a flashlight, the onus is
not on the accused to prove lawful possession, unless it is proved that they
were, in fact, to be used for housebreaking. See R. v. ROSS and GILL
(1965), 47 C.R.283, 54 W.W.R.698.

In R. v. BENISCHEKR, [1963] 3 C.C,C.286, the accused was ounvicted
under s.295 (1) for having in his possession ingredients which, when
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 67 of 95
EXT - HALLEUX - 00063

    
    
   
 
 
 
    
   
  

PART VIJ-SECTIONS 305-306 245

accused’s entire course of conduct, and not one isolated item there-
must be considered; and once it is proved that the accused made
treats to cause death or bodily injury with intent to obtain considera-
, then they are guilty regardless of whether they honestly believed
they did have or whether they actually had a right to the con-

ération demanded.

Breaking and Entering
PREAKING AND ENTERING WITH INTENT, COMMITTING OFFENCE OR
BREAKING

A OUT-—Presumptions—Committing offence when armed——“Place”,
06. (1) Every one who
(a) breaks and enters a place with intent to commit an indic-
” table offence therein,
_(6) breaks and enters a place and commits an indictable
offence therein, or
(c) breaks out of a place after
(i) committing an indictable offence therein, or
(ii) entering the place with intent to commit an indictable
offence therein,
is guilty of an indictable offence and is liable
(d) to imprisonment fer life, if the offence is committed in
relation to a dwelling-house, or -

(e) to imprisonment for fourteen years, if the offence is com-
mitted in relation to a place other than a dwelling-house.

2) For the purposes of proceedings under this section, evidence
hatan accused

(a) broke and entered a place is, in the absence of any evi-
dence to the contrary, proof that he broke and entered with
intent to commit an indictable offence therein; or

(6) broke out of a place is, in the absence of any evidence to
the contrary, proof that he broke out after
(i) committing an indictable offence therein, or
(ii) entering with intent. to commit an indictable offence
therein.

(3) [Repealed. 1972, c. 13, s. 24.]

(4) For the purposes of this section, “place”? means

(a) a dwelling-house;

(b) a building or structure or any part thereof, other than a
dwelling-honse;

(ce) a railway vehicle, vessel, aircraft or trailer; or

(d) a pen or enclosure in which fur-bearing animals are kept

in captivity for breeding or commercial purposes. 1953-54,
c. 51, 5. 292; 1968.69, c. 38, 5, 92.

 
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 68 of 95
EXT - HALLEUX - 00064

     
   
   
    
  
   
 
   
   
    
 
    
  
 
 
   

PART VI-SECTION 238 20]

RDER PROHIBITING DRIVING—Copy of order for registrar—Driving while
qualified-Exception—~Evidence—Notice to accused-——Stay of order pending

ge eal.
038. (1) Where an accused is convicted of an offence under section
03. 204 or 219 committed hy means of a motor vehicle or of an
fence under section 233, 234, 235, 236 or subsection (3) of this
ection, the court, judge, justice er magistrate, as the case may be,
ay, in addition to any other punishment that may be imposed for
{hat offence, make an order prohibiting him from driving a motor
ra vehicle in Canada at all times or at such times and places as may be
NNAN. ecified in the order
(a) during any period that the court, judge, justice or magis-
trate considers proper, if he is liable to imprisonment for life
in respect of that offence, or
‘(b) during any period not exceeding three years, if he is not
liable to imprisonment for life in respect of that offence.

hnici (2) Where an order is made pursuant te subsection (1), a copy
‘ore th the order certified under the hand of the justice or magistrate or
(1972), nder the hand of the judge or the clerk of the court and sealed with
(2d) 18 ie seal, if any, of the court, shall

(a) where the accused holds a permit or licence to drive a
motor vehicle, be sent to the registrar of motor vehicles for the
prevince in which the licence or permit was issued, or

(b) where the accused does not hold a permit or licence te
drive a motor vehicle, be sent to the registrar of motor vehicles
for the province in which the accused resides.

(3) Every oue who drives a motor vehicle in Canada while he is
isqualified or prohibited from driving a motor vehicle by reason of

(a) the legal suspension or cancellation, in any province, of his

oved permit or licence or of his right to secure a permit or licence
2para to drive a motor vehicle in that province, or
OTT. _° (6) an order made pursuant te subsection (1),
guilty of
of th (ce) an indictable offence and is liable to imprisonment for two
nd th years, or
ishe (d) an offence punishable on summary conviction.
hile?
(3.1) Subsection (3) does not apply to a person who drives a
otor veliicle in Canada while he is disqualified or prohibited from

driving a motor vehicle by reason of the legal suspension or cancella-
on, in any province, of his permit or licence or of his right to secure
permit or licence to drive a motor vehicle in that province, where
at suspension or cancellation is inconsistent with an order made
ith respect to him under subsection (1).

(4) In proceedings under subsection (3), a certificate setting out
with reasonable particularity that a person is disqualified or prohib-
ed from driving a motor vehicle in a province by reason of the
Spension or cancellation of his permit or licence or of his right to
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 69 of 95
EXT - HALLEUX - 00065

202 MARTIN'S CRIMINAL CODE, 1971

  
  
 
 
   
 
   
 
 
  
   
   
 
   
   
   
   
  
 
  
   
 
 
   
   

Section 238—continued

secure a permit or licence, purporting to be signed by the regist;
of motor vehicles for that province is evidence of the facts all
therein without proof of the signature or official character of
person by whom it purports to he signed.

(5) Subsection (4) does not apply in any proceedings unless
least seven days notice in writing is given to the accused that it
intended to tender the certificate in evidence.

(6) Where an appeal is taken against a conviction for an offey,
under section 203, 204 or 219 committed by means of a mo
yehicle or for an offence under section 233, 234, 235, 236 or 3g
section (3) of this section, the court being appealed to may direg
that any order under subsection (1) prohibiting the appellant froy
driving a motor vehicle and arising out of the conviction shall:
stayed, pending the final disposition of the appeal or until otherw
ordered by that court. 1953-54, c. 51, 5. 225; 1959, «. 41, s, J
1960-61, c. 43, 5. 4; 1968-69, c, 38, ss. 17, 92; 1972, c. 13, 5. 18(1
to (3). :

Subsec. (1). In R. v. BIGNELL (1967) , 52 Cr.App.R.10 (C.C.A.), it wag
held that s.5 (2) of the Road Traffic Act, 1962, which provided on a ¢
viction for dangerous driving that “the court may order him to be d
qualified for such period as the court thinks fit”, permits a disqualification
order even though it is not attached to a separate sentence of the court!

Two appeal courts within 12 months have taken opposite points
view of the phrase “during any period”. In R. v. KAZAKOFF, [1965]
C.C.C.378, 52 W.W.R.427 (B.C.C.A.), by a broad and liberal interpre
tation a prohibition order that permitted driving during certain dayligh
hours of the work week was upheld, while in R. v. ADAMOWICZ, [196
1 C.C.C.59, 49 C.R.194 (Alta. C.A.), the former case was disapprovec
on the basis that the Criminal Code by specifying the singular “period’
meant one unbroken period, and a similar intermittent prohibition -
der was set aside. Also contra: R. v. LLOYD, [1969] 4 C.C.C.109
(N.B.C.A.), and R. v. HERBERT, [1970] 1 €.C,.C.842, [1970] 1 O
782 (Ont. CA, 2:1).

Subsec. (3). Paragraphs (2) and (b) are two separate offences: R. ¥.
JUPP, [1969] 1 C.C.C.390, [1968] 2 O.R.845 (Mag. Ct}.

Proof of the duration of the suspension, at least to the date of th
offence is necessary: R. v. SHIELDS (1968), 1 D.L.R. (3d) 145, 5 CRN
1 (Alta. G.A.).

With the establishment of the accused’s licence suspension tht
Crown is entitled to rely on the presumption that a man intends the
natural consequences of his act in order to prove the necessary mens ret
and if, in order to make his suspension order effective, the registrar
required to give notice of his suspension to the accused there is no obliga:
tion on the Crown to prove that such notice had been served on th

 
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 70 of 95
, EXT - HALLEUX - 00066

CANADA ) IN THE MATTER OF a request for the extradition of
} JEAN-PAUL HALLEUX; aka JOHN PAUL HALLEUX
PROVINCE OF ONTARIO ) from the UNITED STATES of AMERICA to CANADA
) to serve his remaining term of imprisonment for offences
EAST REGION ) contrary to the Criminal Code.
)
CITY OF OTTAWA )

AFFIDAVIT of LISA MANSON

I, Lisa Manson, of the city of Ottawa, in the Province of Ontario, MAKE OATH AND SAY AS
FOLLOWS:

1. Iam the National Manager, Sentence Management, for the Correctional Service of
Canada (CSC). As such, I am familiar with the computation of sentences in Canada, In
my position with CSC, I have access to and have reviewed the contents of and evidence
in the CSC’s files relating to John Paul Halleux aka Jean-Paul Halleux (“Mr. Halleux”) in
preparation of this affidavit.

2. The CSC is the federal government agency in Canada responsible for administering
sentences of two years or more, as imposed by the courts. In addition, the CSC manages
institutions of various security levels and supervises offenders under conditional release
or long term supervision in the community.

3. On November 1, 1969, an officer from the Ontario Provincial Police (OPP) noticed the
lights of the combination Post Office and General Store in Tupperville, Ontario were not
working. The OPP officer observed a vehicle in front of the Post Office and conducted a
search of the vehicle. Following the search, the OPP officer was able to determine that
the passenger in the vehicle was Mr. Halleux. The OPP officer searched Mr. Halleux and
found two screwdrivers, one pair of vice-grips, arid a blue wool glove. In the vehicle, the
officer found an assortment of tools and noticed that the glass window, the molding of the
front door of the Post Office and General Store had been damaged and the marks on the
door matched marks on one of the screwdrivers found on Mr. Halleux.

4. On January 6, 1970, before Justice W.B. Beardall of the Criminal Court of Ontario in
Chatham, Ontario, Mr. Halleux was convicted of the following offence:

e Possession of Housebreaking Instruments contrary to section 295(1) of the
Criminal Code (one count),

5. Asaresult of the above described events, Mr. Halleux received a sentence of 4 years
imprisonment. Mr. Halleux commenced his four-year term of imprisonment at Millhaven
Institution, a federal penitentiary located in the province of Ontario.
10.

11.

12.

13.

14.

15.

Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 71 of 95
EXT - HALLEUX - 00067

Attached as Exhibit “A” is the certified true copy of the Calendar of Sentences, issued by
the Criminal Court of Ontario on January 6, 1970, for the above-described offence.

On November 24, 1971, Mr. Halleux was released on full parole from Millhaven
Institution to the Winnipeg Parole Office. Attached as Exhibit “B” is a certified true copy
of the National Parole Board of Canada certificate with respect to Mr. Halleux’s full
parole.

On March 27, 1972, Winnipeg Royal Canadian Mounted Police (RCMP), Carman
Detachment, were called to Steven’s Lumber Yard in Fannystelle, Manitoba as the office
building had been broken into. Once at the Lumber Yard, police witnessed an individual
dive through a window of the office building. This individual was arrested outside the
building and identified himself as Jean Paul Halleux.

On April 10, 1972, before Justice B.P. McDonald of the Provincial Court of Manitoba in
Portage La Prairie, Manitoba, Mr. Halleux was convicted of the following offence:

»

e Break and Enter with Intent contrary to section 306(1)(a) of the Criminal Code.

As a result of the above described events, Mr. Halleux was sentenced to 2 years
imprisonment. On April 10, 1972, Mr. Halleux commenced his two-year term of
imprisonment at Stony Mountain Institution, a federal penitentiary located in the province
of Manitoba.

Attached as Exhibit “C” is the certified true copy of the Warrant of Committal, issued by
the Provincial Court of Manitoba on April 10, 1972, for the above-described offence.

On February 22, 1972, Mr. Halleux did unlawfully drive a motor vehicle while
disqualified from driving a motor vehicle by virtue of the legal suspension of his license
to operate a motor vehicle within the Province of Manitoba contrary to 238(3)(a) of the
Criminal Code.

Mr. Halleux received a sentence of $253.30 fine, and if in default of payment of the fine
by June 9, 1972, a sentence of 30 days of imprisonment concurrent to the sentence
imposed on April 10, 1972.

On June 21, 1972, at the St. Boniface Magistrate Court in the Province of Manitoba, Mr.
Halleux was convicted of the following offence:

Driving While Disqualified contrary to section 238(3)(a) of the Criminal Code.

On June 21, 1972, the in-default warrant was executed and Mr. Halleux received a
sentence of 30 days concurrent to the sentence imposed on April 10, 1972.
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 72 of 95
EXT - HALLEUX - 00068

16. Attached as Exhibit “D” is the certified true copy of the Warrant of Committal, issued by
the Provincial Court of Manitoba on June 21, 1972 for the above described offences.

17. On September 1, 1973, Mr. Halleux escaped from Stony Mountain Institution, formerly
known as Rockwood Institution.

18. On June 19, 2013, a Warrant of Apprehension and Recommitment to Custody in a
Penitentiary under section 11.1 of the Corrections and Conditional Release Act of
Canada was issued that day by Stony Mountain Institution. This warrant remains
outstanding. Attached as Exhibit “E” is a certified true copy of this warrant.

19. On September 1, 2017, the CSC was notified that Mr. Halleux was arrested in
Sacramento, California under the alias of Thomas Carl Coy. He was charged with felony
violations of Penal Code sections 118 (Perjury) and 530.5(a) (Identity Theft). Further
investigation revealed Mr. Halleux used additional aliases ‘during the period he was at
large. Eventually, Mr. Halleux’s identification was confirmed through photo and
fingerprint identification.

20. On January 10, 2018, Mr. Halleux was ordered by the court to wear a Global Positioning
System monitor in lieu of being remanded into custody in the United States.

21. The period remaining to be served on Mr. Halleux’s Canadian sentence is 885 days under
the supervision of the CSC.

22. Attached as “Exhibit F” is a certified true copy of Mr. Halleux’s fingerprints obtained
from the Royal Canadian Mounted Police in Ottawa, Ontario.

23. Attached, as Exhibit “G” is a photograph of Mr. Halleux, dated 1972 taken by the
Correctional Service of Canada.

24. Attached as Exhibit “H” is a photograph of Mr. Halleux, dated September 1, 2017,
obtained by the Sacramento County Districts Attomey” s Office at the time of Mr.
Halleux’s arrest in the United States.

25. Mr. Halleux has the following identifiers:

e Fullname:  Halleux, John (Jean) Paul

e Aliases: Rivard, Jack Joseph
Coy, Thomas Carl
Halleaux, Joseph Paul
Halleux, Jean Paul
Halleux, John Paul
Halleux, John Paul Joseph
Rivard, J
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 73 of 95
EXT - HALLEUX - 00069

¢ Date of Birth:

e Citizenship: Canadian
e Physical Description as of ...
e Height: 175 cm
e Weight: 68 kg
e = Eyes: blue
e Hair: gray

26. I certify the facts contained in my affidavit to be accurate to the best of my knowledge
and belief.

SWORN before me at the

City of Ottawa, in the Province
of Ontario, this Sth" day

of September, 2018

Bk.

Commissioner of Oaths
Mihir’ erera
LSUC : G4O83—

Z

po ‘Lisa Manson
Case 2:20-mj-00039-CKD Document1 Filed 02/21/20 Page 74 of 95
EXT - HALLEUX - 00070

This is exhibit A of the affidavit of
Lisa Manson, sworn before me in

Ottawa, this 5 day of September, 2018.

ARS |

Commissioner of Oaths
Case 2:20-mj-00039-CKD -Document 1 Filed 02/21/29, Rage-da.0f 95

CALENDAR OF SENTENCES,

Passed at 2 Sitting of the County Judge’s Criminal Court for the County of Kent held at Chatham, on the

 

RECEIVED |
Ake em

PROVINCIAL JAIL
CHATHAM, ONT.

 

 

 

Sixth day of January A.D.19 78

(His Honour Judge W. B. Beardall)

 

NAME OF PRISONER

NATURE OF CHARGE

SENTENCE

 

John Paul Halleux

 

Housebreaking instruments
Section 295 (1) C. C.

 

four (4) years in the Penitentiary

 

 

CHATHAM, January 6th 19 70

  

Ss .
c. Cc, J. C. C. KENT,

ee LET SRI tet og 4
neers a \
: oy

fo . 5
« COPY |
SN ‘es /
. ey, Setreareore ee JAR eet hee mae »

TREAT py ORIGINAL

  

aad
00072

_ _ Case 2:20-mj-00039-CKD “Document 1 Filed 02/21/20 Page 74 of 95
~ rc OE EXT SHALLEUX:

 

 

 

 

   

 

   

 

 

Tae ar a ES

   

 

 
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 77 of 95
EXT - HALLEUX - 00073

This is exhibit B of the affidavit of
Lisa Manson, sworn before me in

Ottawa, this 5" day of September, 2018.

7

Commissioner of Oaths
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page “eel POLY LA

  

EXT ALEGRE EB YS
PAROLE Le Gi Sho ; ‘RATIONAL PAROLE BOARD
. CRATE see i coms! NA 9
: guolieeroe PRaOt conD SRHGNNEE oy floy Na a RALE ‘OES

  
   

CONGITIONNGLLES.

  

Hast ye

. Faiote Ast SORE liberation-conditionnalle da détonus

oe woes 7s SBic. 3B
2 nee i" LEME BRS™ Gyros Dah FACETS
‘iper Come us € *- Bs sete gts m pa ona rire 3 Le pesmi ide arsosteret" “ao MSI eOEH SS

Haee soar ar vet fea’ wen " BUVing. drercohiniss sh rmantos
Soar fe Ringe Une SsPAtAnce ds any, emaprlroggenter af a

Shiva “Bio
“Eeution AeA 7 geared une HUbération~,
— fl 2 SRN

 

    

 

cond

 
   

3 _e eaetarensea sees! tor eited-or fermunoted

. Feo ition qe etteal cation cond _ialk pes suspendug.
"Wa: expire, Qo: vo.
© rovoaugn. tpphede. Ssuare a née ‘et .  prandra ny ‘a 7

  
   

 

 

Sx OS, oo hutenf ~~
ana OS ORT AC en wary Te aT
INSTRUCTIONS
You must proceed directly to Hinnipeg, Manitobs.
Vous devez vous rendre directement 4°". «STP RBs. HOMER OP BS. eee betes teeeeueeeunraeees
and-report to your Parole Supervisor Mr. Eugene Gubernachuk, Parole Service Officer, H.P.S

et vous rapporter a votre surveillant

At 670 St. James Street, Winnipeg 10, Manitoba. (985-4306 )

  

revocation of parole. ot FES TPIS

En conformité avec les conditions de votre libération, ces instructions doivent étre suivies {Bout m manquemant peut amener- 2%

¢

suspension et la révocation du certificat. ie C OPY
I

Hr. Dave Rempel,
District Representative,
National Parole Service,
670 St. James Street,

 

 

Hanitob
lepresentative — Représentant Winnipeg 10, a Perale Supervisor — Surveillant Mir. Eogons Gubernachuk

 

 

ACKNOWLEDGEMENT ~ RECONNAISSANCE
! understand that the parole certificate is the property of the National Parole Board and must be delivered on demand of the
Nationa! Parole Board or of my supervisor. | also understand that | am still serving my term of imprisonmem and that parole has
been granted to allow me to resume my activities as a citizen at large in the community under supervision,

I fully understand and accept all the conditions {including the conditions printed overleaf}, regulations and restrictions
governing my release on parole. | will abide by and conform to them strictly. | also understand that if | violate them | may be
recommitted.

Je comprends que fe certificat de Jlibération conditionnelle appartient 2 la Commission Nationale des Libérations
Conditionnelies et doit étre retourné sur demande de fa Cammission Nationale des Libérations Conditionnelles ou de mon
surveillant. Je comprends aussi que je continue de purger ma sentence mais que je suis libéré conditionnellement et sous
surveillance afin de me permettre de poursuivre dans la Société mes activités de citoyen.

Je comprends parfaitement et j‘accepte toutes les conditions (y compris les canditions imprimées au verso), les régles et les
restrictions auxquelles est assujettie ma fibération conditionnelle, Je m'y confarmerai complétement. Je comprends également
que si je ne les respecte pas, je puis étre réincarcéré,

 

 

 

ie er 1971 er Son Paroled Inmate — Libéré

ovemnpder

, [2H Rev 7/ 1 £2 Y Chu, .
Wiuthss —, Date

 

8 1 {8-70} a ; “py ahepes coe. | Cee, Png okt. nareti. (Reo . . 1g Tee 7s
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 79 of 95
EXT - HALLEUX - 00075

This is exhibit C of the affidavit of
Lisa Manson, sworn before me in

Ottawa, this 5" day of September, 2018.

 

Commissioner of Oaths
ee , at
igs)

Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Pat 80 of 95
~ COPY”

Warrant of Committal Upon Convietion Setar atitbeiha
CANADA a TREAT AS ORIGINAL

PROVINCH OF MANITOBA

CENTRAL ; C
JUDICIAL DISTRICT US

 

 

To the peace officers in the Province of Manitoba, and to the keeper of the

un. Stony Mountain Institution :

Wherens Jean Paul HALLEUK
astate offence hereinafter called the accused, was this day convicted upon a charge that®
information

on the 27th day of March, A.D. 1972, att he Village of
Fannystelle in the Province of Manitoba, ‘did unlawfully
break and enter a certain place, to'wit: Steven's Lumber
Yard Office Building, with intent to commit an indictable
offence therein, contrary to Section 306(1)(a) of the
Criminal Code,

_ and it was adjudged that the accused for hia offence be imprisoned in the
at Stongy Mountain Instituteod “en
for the term of two years
You are hereby commanded, in Her Majesty's name, to take the accused and convey

hins snfely to the Stony Mountain Institutdéw
(prison)

at stonéy Mountain, Manitoba, "and deliver him to the keeper thereof, '
together with the following precept: .
Yun, the said Keeper, are hereby commanded to recelve the accused into custody In

the suid prison and imprison him there for a term of two years
and for so doling this is a sufficient warrant.

Dated this 10th day of APRIL . AD. 19 720
at Portage la Prairie, Manitoba,

(Heal, if required)

nts
vb Boks. MEBOMATD ) oo ssssnseecoecarseseereen

Redottiniar « Magistrate of
fa aod for the Province of Manitoba.

AG-o-133 (a)
Criulank Gode, Form 18 (Sactions 482 and T26)
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 81 of 95
EXT - HALLEUX - 00077

This is exhibit D of the affidavit of
Lisa Manson, sworn before me in

Ottawa, this 5 day of September, 2018.

Commissioner of Oaths

 
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 82 of 95
EXT - HALLEUX - 00078

Warrant of Commitial Upon Conviction

CANADA
PROVINCE OF MANITOBA :
EASTERN ST.BONIFACE MAGISTRATE'S COURT 4 (§7 7
JUDICIAL DISTRICT
To th Hicers j Provi itoba, Correctional —
© fhe peace officers in the Province of Manitoba, and to the keeper of the ednstAtytion
at Headingley t .
Whereas Jean Paul HALLEUX of 123 Speers Road, ‘ST. BONIFACE, Manitoba.
*State ° ee hereinafter called the accused, was on this-day convicted upon a charge thate
Information Farch 3rde, 1972.

- at the Commn ity of St. Boniface in the Province of Menitobs, | on the 22nd
day of February 1972 did unlawfully drive a motor vehicle while
disqualified from driving a motor vehicle by virtue of the legal
suspension of his license to operate a motor vehicle within the

a sr ne snetonr eng EY OVINE of Manitoba, contrary to CC 238(3) (a)
mee ON

. ‘
COPY |.
“ and it was adjudged that the accused for his offence forfeit and pay the sum of

. ne east sie? $250.00 dollars to be applied according to law and also
ranens eee to pay fo Ste Boniface Magistrate's Court the sum of
$3030 dollars in respect of costs and in default of
refer payment of the said somsr on or before June 9the, 1972 or
time fi fixed, to be imprisoned in the : at Headingley

S ORIGIMAL term of 30, dave,~ with a recommendation that this tern | be served +:
unless Tho said’ sume cooks ab Sto Rages Mountamn with jem, aa SP nth eying Iv enE- accused

to-tyrevsaid corractional institution are sooner paid.

 
 

You are hereby commanded, in Her Majesty's name, to take the accused and convey
: Co: cet .
him safely to the "ingeieueion ; at Headingley
and deliver him fo the keeper thereof, together with the following precept:

You, the said keeper, are hereby commanded to receive the accused info custody in the

said correctional institution and imprison him there for a term of 30 days te vate a »
: te Sef recommendation that this term be serm
and for so doing this is a sufficient warrant. con ly wt Stony Mountain with +

Dated this ost day of presently servings AD. 19 72
- : at the Community of Ste Boniface,

(Seal, if required) (Na, ins)
Clerk ¢f the Court, Justieo-ofthe Peace or Magistrate
In and for the Province of Maniteba.
AG-0~139{b) .
Criminal Code, Form 18 (Section: 500 and 741)
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 83 of 95
EXT - HALLEUX - 00079

This is exhibit E of the affidavit of
Lisa Manson, sworn before me in |

Ottawa, this 5° day of September, 2018.

Be

_ Commissioner of Oaths
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 84 of 95
EXT - HALLEUX - 00080

MAND IEL/UAL WARR

Page 1

Correctional Service PROTECTED B ONCE CONPLETED
Canada ,
CANADA E.P.S. 1019714
PROVINCE/TERRITORY OF MANITOBA D.O.B.

W.E.D. 1976/05/21
IN THE MATTER OF THE CORRECTIONS AND CONDITIONAL RELEASE ACT
CHAPTER 20 OF THE STATUTES OF CANADA (1992)

WARRANT OF APPREERENSION AND RECOMMITMEN?T TO
CUSTODY IN A PENITENTIARY (section 11,1)

TO ANY PEACE OFFICER IN CANADA
WHEREAS, HALLEUX, JEAN PAUL . of STONY MOUNTAIN

herelnafter referred to as the offender, {a a person sentenced, committed or transferred to a penitentiary and is at large

without lawful authority before the expiration of the sentence imposed upon her/him by 4 courr

of law.

AND WHEREAS, I POLLMANN, MIKE I , 4n institutional head
have reasonable and probable grounds, as follows, ta believe that the offender should be apprehended and
secomuitted pursuant to the provisions of section 11.1 of the Corrections and Conditional Release Act.

TRIS IS THEREFORE to cosmand you to apprehend the offender, convey him/her safely to a penitentiary and deliver

him/her to the keeper thereof, together with the Collowing precept:

YOU THE SAID xecper are herchy commanded to receive the offender inte custody in the said panltontlary to undergo

& term of imprisonment pursuant ‘to the provisions of the Corrections and Conditional Releare A

DATED this 19th day of June , 2013 ,
at the City/Town/tunicipality ef WINNIPEG
in the Province/Territery of MANITOBA.

CL.

 

ea

POLLMANN, MIKE I

Institutional Head

eo
EXECUTED on the day of , ’ ,
at the Clry/Town/Municipaliry of
in the Province/Territory of
by

 

 

 

 

PEACE OFFICER : . RANK
WARRANT XO. U30A00001023

a:

eres we ts

\aae,

AOS OAT yay we, 8

Rie 9

COPY

oa
_ rac!

 

 
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 85 of 95
: EXT - HALLEUX - 00081

This is exhibit F of the affidavit of
' Lisa Manson, sworn before me in

Ottawa, this 5" day of September, 2018.

wi)

Commissioner of Oaths
 

(€0-2002) t-O8r9 DUD dWwON

1Q SdINAaS UOHEdy Uap] Y B9UaIIS d1suaioy dWOY Hheehd}0¢
aye10}99u4 L HES NU: i i '
saomag sisAjeuy sploady 3/f OON/W OUBIUO EMETO

 

saysoing Ang Bsr¥

      

  

XNSTIVH ined Uear *XNATIWH uur se UMOUY OsTY

XNMATIVH ined Uyor Jo aWeU AY} Ul ‘OURIUD ‘BMETIC ‘UOHeWOJU) AOISIH JBUIWND
yo AOpsOday !BJJUID By} UI ayy UO PIay * WLLBLOL # Sd jo Sluudiabuy ay) jo Adoo andy e st siy) yeu) Kyiuaa Aqasay |

- +
“ONRIUO ‘BMETIO
*uOEUOJU] ALOISIHY JeuIWS yo Asopsoday jesjuas ay) wi pauIBjulEW Splodey jeUTLNIZ) Jo Soidod Bujnss) 10) Apyjqysuodsas ayy yy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pobseyo aayoy payunoy uBipeuen jehoy at} Jo fejoyjo ay) Ue * saysoing Ang ‘iSpy 1
{assyop2d) aany eysuEG

(Asjoads) ayy von [7 om O

VV LZ6 LO | quja ~ voajdiweg aoey

89 “er quest ania Jo Wm

Sd oN ON Sd (6) spjog - 15eM | (wo) ane - S18} xa, - S0AR XN@Aayg - EH exag - Xeg

JEISOd-BPOD-|BISOd “Ad aia - AND (puunp no ‘dde,p ,u ‘ans) ossaipy-ssauppy joayys / # Hun / juewyedy

any eune!

8p WOU ‘sjanbugos unsduwa,p WOU ‘SWOU sajny

suiougid sajjny - SAWeN UAAD 810 Z WOURS - Z BWEN UBAID, | Woug!, - | AWE UaAI ‘awe VepreW ‘seweuyolU ‘seseye ‘sewEU JANIO

NV NHO. ‘XxNaTIVH|

swougid seujny - SeWEN UaAID JID Z WOUdld - Z LUBA BAIS) | WOUGId ~ | BLUE UdAIE) aye; BP WOR] ~ eureLuNs|
Pe |... (esseupe ye ye;dwo> ne wou) egidoosoinep|
fo WwW ywA -800 auuosied 8 ap unjeuBls - (SSeuppE pues BWEU FINj) payuUdebuy uosiad jo amjeubis|
| MBOSS-SSO4
'O1D/OASW-DIO/VSED

ra W WA
PU] J8Y #48 PU]
sajulaidwe sap
juawengieid ap ayeq sajulaidwe xnz asodaid np ainjeubig BOUEIE}S! BP FN/NBINQUIUOD NP Nj} Inaynqpyuos ewsiuEbi_C
pejuudabuy e12q | syurdofuy Bupye) peroyjo jo ainyeubig “ON Bdua18faY/ ON SAOINqujUGD; Adueby Buynqinuog

 

ae y s iS : spires

=

 

re tt LY

 

MRHOMHNOAMOHE

 

@ dO? Adve

HRA OK DORM
 

~ Case 4:20-mj-00039-CKD Document 1. Filed 02/21/20,,Page,87,@f95-

    

 

 

 
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 88 of 95
EXT - HALLEUX - 00084

This is exhibit G of the affidavit of
Lisa Manson, sworn before me in

Ottawa, this 5" day of September, 2018.

 

Commissioner of Oaths
Case 2:20-mj-00039-CKD

Document 1 Fi

 

 

 

 

as

oo:

 

 

 

 

 

 

 

PLACE OF WORK

| DATE| PLACE OF WORK |

 

 

Pode A
_A Le a
, j™

Li hniio?

vO rr A
iid Ey op

é ia
LA os

;
1
i
i
i

Ve
( We

 

 

 

f 7 mn 7 ; 4 ‘] 4h
2). J, ed Pooverr Connie) ' ‘b |
“3 i j ed
[andes :

 

 

 

 

 
Case 2:20-mj-00039-CKD Document1 Filed 02/21/20 Page 90 of 95
EXT - HALLEUX - 00086

This is exhibit H of the affidavit of
Lisa Manson, sworn before me in

Ottawa, this 5" day of September, 2018.

—Te

5 'S,

Commissioner of Oaths
Case 2:20-mj-00039-CKD. -Document 1 Filed 02/21/20 -Page 91.0f 95. .
KREF: 636014 EXT - HALLEUX - 00087

Photo Date: 9 [/2D17

Arrest Number: 16032779

 
Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 92 of 95
EXT - HALLEUX - 00088

  
  
   
  
  
   
    
   
    
   
   
   
 

Embassy of the United States of America

Certificate to be Attached to Documentary Evidence Accompanying
Requisitions in the United States for Extradition

AMERICAN FOREIGN SERVICE

Ottawa, Canada, March 19, 2019

, Kelly Craft, Ambassador of the United States of America at Ottawa,
Canad hereby certify that the annexed papers, is authenticated documentation
presen by Canada in support of the extradition of John Paul Halleux a.k.a.

Jack Jos bh Rivard a.k.a. Thomas Carl Coy a.k.a. Joseph Paul Halleaux a.k.a.

Jean Pau lleux a.k.a. John Paul Joseph Halleux a.k.a. J. Rivard who is wanted

in the Prdf™ice of Ontario to serve the remainder (885 days) of his sentence for

Possession Housebreaking Tools, Break and Enter with intent, and Driving

while Disq ified contrary to the Criminal Code are properly and legally

authentica so as to entitle them to be received in evidence for similar

purposes he tribunals of Canada, as required by Title 18, United States

   
 
  
  

Code, Seq m 3190.

In ness whereof I hereunto sign my name and cause my seal of office to

this 19th day of March, 2019.

Ke tes aie J)

j]
/
Kellf/cYaft “—~

Ambassador of the
United States of America

be affi

   
 

 

  
   
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
 
 
  
 
 
  
 
 
  
  

Case 2:20-mj-00039-CKD Document 1 Filed 02/21/20 Page 93 of 95

EXT - HALLEUX - 00089

Department of Justice Ministére de la Justice
+f Canada ~ Canada

Ottawa, Canada
K1A OH8

CERTIFICATE OF AUTHENTICATION

IN THE MATTER OF the extradition of John Paul Halleux a.k.a.
Jack Joseph Rivard a.k.a. Thomas Carl Coy a.k.a. Joseph Paul
Halleaux a.k.a. Jean Paul Halleux a.k.a. John Paul Joseph
Halleux a.k.a. J. Rivard from the United States of America to
Ontario, Canada

I, RAPHAEL A. JEAN-PIERRE, Counsel for the International Assistance Group,
Department of Justice of Canada, do hereby certify:

THAT attached to this Certificate is authenticated documentation presented
by Canada in support of the extradition of John Paul Halleux a.k.a. Jack
Joseph Rivard a.k.a. Thomas Carl Coy a.k.a. Joseph Paul Halleaux a.k.a.
Jean Paul Halleux a.k.a. John Paul Joseph Halleux a.k.a. J, Rivard who is
wanted in the Province of Ontario to serve the remainder (885 days) of his
sentence for Possession of Housebreaking Tools, Break and Enter with

intent, and Driving while Disqualified contrary to the Criminal Code of
Canada.

THAT the supplemental documentation attached to this certificate is
composed of:

- the Supplemental Affidavit of Facts of Lisa Manson dated March 14,
2019, National Manager, Sentence Management, Correctional Service
of Canada.

THAT Angela Joan Van Allen whose original signature appears at the end of
the Affidavit of LISA MANSON, is a Commissioner of Oaths in and for the
Province of Ontario, having been duly commissioned and duly authorized by
the laws thereof to administer oaths and to take affidavits within the said

Province.
4K

The Seal of the Minister of Justice of Canada is hereby affixed this | 5 day of
March, 2019.
    
 
 

“Case 2:20-mj-00039-CKD Document1 Filed 02/21/20 Page 94 of 95
. EXT - HALLEUX - 00090

CANADA ) IN THE MATTER OF a request for the extradition of
) JEAN-PAUL HALLEUX; aka JOHN PAUL HALLEUX
PROVINCE OF ONTARIO ) from the UNITED STATES of AMERICA to CANADA
) to serve his remaining term of imprisonment for offences
)
)
)

EAST REGION contrary to the Criminal Code.

CITY OF KINGSTON

   

   

I, Lisa Manson, of the city of Kingston, in the Pro

raf Ontario, MAKE OATH AND SAY
AS FOLLOWS: ~

1. Tam the National Manager, Sentence Management, for the Correctional Service of
Canada (CSC). As such, I am familiar with the computation of sentences in Canada. In
my position with CSC, I have access to and have reviewed the contents of and evidence
in the CSC’s files relating to John Paul Halleux aka Jean-Paul Halleux (“Mr. Halleux”) in
preparation of this affidavit.

2. This Affidavit should be read in conjunction with: my first Affidavit, sworn on
September 5, 2018 and the Affidavit of Law sworn by Mihiri Perera on August 9, 2018.

3. Mr. Halleux was sentenced on January 6, 1970 before Justice W.B. Beardall in the
Criminal Court of Ontario, for the offence of Possession of Housebreaking Instruments,
contrary to section 295(1) of the Criminal Code of Canada. He received a federal
sentence of four years imprisonment. He began his term of imprisonment at Millhaven
Institution in Ontario, Canada.

4, Following Mr. Halleux’ arrest while he was on full parole, he was convicted of Break and
Enter with Intent, contrary to section 306(1)(a) of the Criminal Code of Canada on April
10, 1972 in the Provincial Court of Manitoba in Portage La Prairie and received a
sentence of two years imprisonment,

5. On June 21, 1972, Mr. Halleux was convicted of Driving While Disqualified contrary to
section 238(3)(a) of the Criminal Code of Canada in the Provincial Court of Manitoba in ©
Portage La Prairie and received a sentence of $253.30 in default, 30 days concurrent to
the sentence imposed on April 10, 1972.

6. At the time of the above noted sentencings, Canadian law required the attendance of the
accused during presentation of evidence and sentence proceedings. There is no evidence
on Mr. Halleux’s file to suggest he was not present before Justice Beardall for the trial
proceedings.

 

 

 
 

  
  
  

Case 2:20-mj-00039-CKD Document1 Filed 02/21/20 Page 95 of 95
EXT - HALLEUX- 0

7. I certify the facts contained in my affidavit to be accurate to the best of my knowledge

 

 

and belief.

|

| SWORN before me at the )

City of Kingston, inthe Province _) »

j of Ontario, this If Gay ) ‘ L

| of Meurché, 2019 ) aha

) Le
)

(nph f, the War Lisa Manson
Oo. YOCn )

Commfsionér of Oaths

jela Joan Van Allen,
Sommissioner, etc., Province of
stario. for the Government of Canada,
correctional Service of Canada. ~~

Expires August 9, 201% _»~

oat

ae

sath

 

 

 
